

Exhibit 10.1






Published Deal CUSIP Number: G4922RAA8
Published Revolving Commitment CUSIP Number: G4922RAB6


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of December 17, 2013


among


INVESCO FINANCE PLC,
as the Borrower
INVESCO LTD.,
as Parent
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Book Managers
CITIBANK N.A.,
as Syndication Agent
THE BANK OF NEW YORK MELLON,
HSBC BANK USA, NATIONAL ASSOCIATION,
SUNTRUST BANK,
TORONTO DOMINION (NEW YORK) LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, N.A., and
CANADIAN IMPERIAL BANK OF COMMERCE
as Co-Documentation Agents














51729297_11



--------------------------------------------------------------------------------

Table of Contents
Page



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01
Amendment and Restatement; Allocations    1

Section 1.02
Certain Defined Terms    3

Section 1.03
Computation of Time Periods    24

Section 1.04
Accounting Terms    24

Section 1.05
Letter of Credit Amounts    25

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES    25

Section 2.01
The Advances    25

Section 2.02
Making the Advances    25

Section 2.03
Letters of Credit    27

Section 2.04
Swing Line Loans    37

Section 2.05
Fees    39

Section 2.06
Termination or Reduction of the Commitments    40

Section 2.07
Repayment of Advances    40

Section 2.08
Interest on Advances    40

Section 2.09
Interest Rate Determination    41

Section 2.10
Optional Conversion of Advances    42

Section 2.11
Prepayments of Advances    43

Section 2.12
Increased Costs    44

Section 2.13
Illegality; Circumstances Affecting Availability    45

Section 2.14
Payments Generally and Computations    46

Section 2.15
Taxes    47

Section 2.16
Sharing of Payments, Etc    52

Section 2.17
Use of Proceeds    52

Section 2.18
Cash Collateral and Other Credit Support    52

Section 2.19
Increase in Commitments    54

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING    55

Section 3.01
Conditions Precedent to Effectiveness    55

Section 3.02
Conditions Precedent to Each Borrowing and Each L/C Credit Extension    57

Section 3.03
Determinations Under Section 3.01    57


-i-
51729297_11



--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



ARTICLE IV
REPRESENTATIONS AND WARRANTIES    57

Section 4.01
Representations and Warranties of the Parent and the Borrower    57

ARTICLE V
COVENANTS OF THE BORROWER    61

Section 5.01
Affirmative Covenants    61

Section 5.02
Negative Covenants    65

Section 5.03
Financial Covenants    70

ARTICLE VI
EVENTS OF DEFAULT    70

Section 6.01
Events of Default    70

Section 6.02
Application of Funds    73

ARTICLE VII
ADMINISTRATIVE AGENT    74

Section 7.01
Appointment and Authority    74

Section 7.02
Rights as a Lender    75

Section 7.03
Exculpatory Provisions    75

Section 7.04
Reliance by Administrative Agent    76

Section 7.05
Delegation of Duties    76

Section 7.06
Resignation of Administrative Agent    76

Section 7.07
Non-Reliance on Administrative Agent and Other Lenders    77

Section 7.08
No Other Duties, Etc    77

Section 7.09
Administrative Agent May File Proofs of Claim    78

ARTICLE VIII
MISCELLANEOUS    78

Section 8.01
Amendments, Etc    78

Section 8.02
Notices; Effectiveness; Electronic Communication    80

Section 8.03
No Waiver; Remedies    82

Section 8.04
Expenses; Indemnity; Damage Waiver    82

Section 8.05
Right of Set-off    84

Section 8.06
Successors and Assigns    85

Section 8.07
Treatment of Certain Information; Confidentiality    90

Section 8.08
Governing Law    91

Section 8.09
Execution in Counterparts    91

Section 8.10
Survival of Representations and Warranties    91

Section 8.11
Replacement of Lenders    91

Section 8.12
Jurisdiction, Etc    92


-ii-
51729297_11



--------------------------------------------------------------------------------

Table of Contents
(continued)
Page



Section 8.13
Judgment    93

Section 8.14
Waiver of Jury Trial    93

Section 8.15
USA PATRIOT Act Notice    94

Section 8.16
Defaulting Lenders    94

Section 8.17
No Advisory or Fiduciary Relationship    96

Section 8.18
Interest Rate Limitation    97

Section 8.19
Severability    97




-iii-
51729297_11



--------------------------------------------------------------------------------




SCHEDULES
Schedule I
List of Applicable Lending Offices

Schedule 1.01
Commitments

Schedule 4.01(b)
Subsidiaries

Schedule 4.01(d)
Required Authorizations

Schedule 4.01(i)
Disclosed Litigation

Schedule 5.02(a)
Existing Liens

Schedule 8.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS    Form of
Exhibit A
Note

Exhibit B-1
Notice of Borrowing

Exhibit B-2
Swing Line Loan Notice

Exhibit C
Assignment and Assumption

Exhibit D
Parent Guaranty

Exhibit E
Opinion of U.S. Counsel for the Borrower and the Parent

Exhibit F
Opinion of U.K. Counsel for the Borrower

Exhibit G
Opinion of Bermuda Counsel for the Parent

Exhibit H
Compliance Certificate

Exhibit I        U.K. Tax Compliance Certificate



51729297_11



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This Second Amended and Restated Credit Agreement (the “Agreement”) is entered
into as of December 17, 2013 among Invesco Finance PLC, a company organized
under the laws of England and Wales (the “Borrower”), Invesco Ltd., a company
organized under the laws of Bermuda (the “Parent”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and Bank of America, N.A. (“Bank of America”), as
administrative agent (the “Administrative Agent” or “Agent”) for the Lenders (as
hereinafter defined) and as Swing Line Lender and L/C Issuer (each as
hereinafter defined), hereby agree as follows:
PRELIMINARY STATEMENT
A.    The Borrower, Invesco Holding Company Limited, a company organized under
the laws of England and Wales (“IHCL”), IVZ, Inc., a Delaware corporation
("IVZ"), and Invesco Finance, Inc. (“Invesco Finance US”), a Delaware
corporation, as borrowers, the Parent, the lenders party thereto (the “Existing
Lenders”) and Bank of America, as Administrative Agent thereunder, entered into
that certain Amended and Restated Credit Agreement dated as of June 3, 2011 (the
“Existing Credit Agreement”).
B.    Pursuant to that certain letter agreement dated as of December 12, 2012
from IVZ to Bank of America, N.A., as Administrative Agent under the Existing
Credit Agreement, IVZ, IHCL and Invesco Finance US were released as borrowers
under the Existing Credit Agreement pursuant to Section 2.20(b) and (c) thereof
effective as of such date.     
C.    As of the date hereof, the Borrower is the only “Borrower” under the
Existing Credit Agreement.
D.    The Borrower has requested that the Existing Credit Agreement be amended
and restated on the terms and conditions contained in this Agreement.
E.    The Borrower, the Parent, the Initial Lenders and the Administrative Agent
have agreed to and desire to amend and restate the Existing Credit Agreement on
the terms and conditions set forth in this Agreement (the “Amendment and
Restatement”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Amendment and Restatement; Allocations. In order to facilitate
the Amendment and Restatement and otherwise to effectuate the desires of the
Borrower, the Parent, the Initial Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender:

1


51729297_11



--------------------------------------------------------------------------------




(a)    The Borrower, the Guarantor, the Initial Lenders, the Administrative
Agent, the L/C Issuer and the Swing Line Lender hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Credit
Agreement which in any manner govern or evidence the Obligations, the
obligations of the Borrower and the Guarantor, the rights and interests of the
Initial Lenders, the Administrative Agent, the L/C Issuer and the Swing Line
Lender and any terms, conditions or matters related to any thereof, shall be and
hereby are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.
(b)    Notwithstanding this Amendment and Restatement, including anything in
this Section 1.01 and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Credit Documents”), (i) all of the indebtedness, liabilities
and obligations owing by any Person under the Existing Credit Agreement and
other Existing Credit Documents shall continue as Obligations hereunder, and
(ii) each of this Agreement and the Notes and any other Loan Documents (as
defined herein) that is amended and restated in connection with this Agreement
is given as a substitution of and modification of, and not as a payment of or
novation of, the indebtedness, liabilities and obligations of the Borrower under
the Existing Credit Agreement or any Existing Credit Document, and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Existing Credit Documents or
any obligations thereunder. Upon the effectiveness of this Agreement, all
Advances (as defined in the Existing Credit Agreement, and including all Swing
Line Loans thereunder) owing by the Borrower and outstanding under the Existing
Credit Agreement (collectively, the “Existing Advances”) shall continue as
Advances hereunder and shall constitute advances hereunder. Base Rate Advances
under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurocurrency Rate Advances outstanding under the Existing Credit Agreement on
the Effective Date shall remain in effect without renewal, interruption or
extension as Eurocurrency Rate Advances under this Agreement and accrue interest
at the Eurocurrency Rate hereunder.
(c)    Simultaneously with the Effective Date, (i) the Commitments (as defined
in the Existing Credit Agreement) of each of the Existing Lenders and the
outstanding amount of all Existing Advances shall be reallocated in accordance
with the Commitments of the Initial Lenders set forth on Schedule 1.01, and the
requisite assignments shall be deemed to be made in amounts from each Existing
Lender to each Initial Lender, with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
but without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations; and

2


51729297_11



--------------------------------------------------------------------------------




(d)    Simultaneously with the Effective Date and after giving effect to the
assignments and reallocations contemplated by Section 1.01(c), the Commitments
of each of the Initial Lenders shall be as set forth on Schedule 1.01.
Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Adjusted Debt” outstanding on any date means the sum, without duplication, of
(a) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clauses (a), (c), (d), (e), (f) and (h) (exclusive in clause (h)
of the Debt of the kind referred to in clauses (b) and (g)) of the definition of
“Debt” and (b) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clause (i) of the definition of Debt that relates to Debt of
other Persons of the kinds referred to in clauses (a), (c), (d), (e), (f) and
(h) (exclusive in clause (h) of the Debt of the kind referred to in clauses (b)
and (g)), of the definition of “Debt”.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 8.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and, unless such Borrowing is a Swing Line Loan, refers to a Base Rate Advance
or a Eurocurrency Rate Advance (each of which shall be a “Type” of Advance),
and, as the context may require, includes an advance of a Swing Line Loan by the
Swing Line Lender to the Borrower.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Applicable All In Drawn LIBOR Spread” means, from time to time, the percentages
per annum based upon the Debt Rating as set forth below:

3


51729297_11



--------------------------------------------------------------------------------




Pricing Level
Debt Rating
All In Drawn
LIBOR Spread
1
> A+/A1
1.000%
2
A/A2
1.125%
3
A-/A3
1.250%
4
BBB+/Baa1
1.500%
5
< BBB/Baa2
2.000%



Where,
“Debt Rating” means, as of any date of determination, the higher of the rating
as determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of (i)
the Parent’s non-credit-enhanced, senior unsecured long-term debt, and (ii) the
Borrower’s non-credit-enhanced (except as guaranteed by any Loan Party or
including any Loan Party as a co-borrower or co-issuer), senior unsecured
long-term debt; in any case, provided that when calculating the Debt Rating for
each of the Parent and the Borrower, (a) if the respective Debt Ratings issued
by the foregoing rating agencies for either entity differ by one level, then the
higher of such Debt Ratings shall apply with respect to such entity (with the
Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings for
either entity of more than one level, then the Debt Rating that is one level
lower than the higher Debt Rating shall apply for such entity; (c) if only one
Debt Rating is provided for either entity, the Debt Rating that is one level
lower than that of such Debt Rating shall apply for such entity; and (d) if no
Debt Ratings exist for either entity, Pricing Level 5 shall apply.
Initially, the Applicable All In Drawn LIBOR Spread shall be determined based
upon the Debt Rating specified in the certificate delivered pursuant to Section
3.01(c)(x). Thereafter, each change in the Applicable All In Drawn LIBOR Spread
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin for Base Rate Advances” means, as of any date, the Applicable
Margin for Eurocurrency Rate Advances less 1.00%.
“Applicable Margin for Eurocurrency Rate Advances” means, as of any date, the
Applicable All in Drawn LIBOR Spread less the Applicable Percentage.
“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Debt Rating applicable on such date as set forth below:

4


51729297_11



--------------------------------------------------------------------------------




Debt Rating
Applicable Percentage
> A+/A1
0.100%
A/A2
0.125%
A-/A3
0.150%
BBB+/Baa1
0.200%
< BBB/Baa2
0.250%



Initially, the Applicable Percentage shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 3.01(c)(x).
Thereafter, each change in the Applicable Percentage resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means the entities listed as Joint Lead Arrangers on the cover page
hereto.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2012 and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Bank of America” has the meaning specified in the recital of parties to this
Agreement.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
(i) in such prime rate announced by Bank of America shall take effect at the

5


51729297_11



--------------------------------------------------------------------------------




opening of business on the day specified in the public announcement of such
change, and (ii) in the Eurocurrency Rate described in clause (c) above shall
take effect on the date of such change.
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.08(a)(i).
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, and in the case of Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or a Swing Line
Borrowing, or both, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect thereof (as the context may require) cash or deposit account balances
or, if the L/C Issuer benefitting from such collateral shall agree in its sole
discretion, other credit support constituting Cash Equivalents, in each case
pursuant to documentation in form and substance reasonably satisfactory to (a)
the Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. All Cash Collateral shall be denominated in
Dollars or the Equivalent in Dollars of Sterling with respect to Cash Collateral
related to Obligations denominated in Sterling, except as otherwise provided
herein.
“Cash Equivalents” means, at any time (a) debt issued or guaranteed by the
United States government or any agency thereof, maturing not more than 90 days
after such time, (b)    commercial paper, maturing not more than 90 days from
the date of issue, which is issued by a corporation (other than an Affiliate of
the Parent) rated at least A-1 by S&P or P-1 by Moody’s, (c) any certificate of
deposit, maturing not more than 90 days after the date of issue, which is issued
by a financial institution which is rated at least A- by S&P or A3 by Moody’s,
and (d) investments in money market funds that invest substantially all of their
assets in Cash Equivalents of the types described in clauses (a) through (c)
above.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation,

6


51729297_11



--------------------------------------------------------------------------------




implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Commitment” means, as to any Lender, the Dollar amount set forth opposite its
name on Schedule 1.01 or, if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.06(c), as such
amount may be adjusted from time to time in accordance with this Agreement.
“Compliance Certificate” means a compliance certificate in the form of Exhibit H
attached hereto.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09, 2.10 or
2.13, and with respect to any Eurocurrency Rate Advance in Sterling that is
Converted into a Base Rate Advance pursuant to any such Section, includes a
conversion of such amount of Sterling into Dollars based upon the Equivalent in
Dollars of Sterling.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables and other
current accruals incurred in the ordinary course of such Person’s business and
payable on customary terms and (ii) earn-out obligations), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (other than trade payables incurred in the ordinary
course of such Person’s business and payable on customary terms), (e) all
obligations of such Person as lessee under Capital Leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net payment obligations of such
Person in respect of Hedge Agreements on the date of determination, (h) all Debt
of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through a written agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to

7


51729297_11



--------------------------------------------------------------------------------




purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss, (3)
to supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (i) all Debt referred to in clauses (a) through (h) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, but with respect to such Debt that is non-recourse, only to the extent of
the lesser of the amount of such Debt or the fair market value of the property
at the time of determination that is encumbered by such Lien, provided that, in
no event shall “Debt” include any obligations of the Parent or any of its
Subsidiaries incurred in connection with any securitization program described in
Section 5.02(c)(ii).
“Debt/EBITDA Ratio” means, as of any date of determination, the ratio of (a)
Adjusted Debt (excluding (i) Subsidiary Non-Recourse Debt, (ii) so long as the
Parent and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback
Bonds, liabilities with respect to the Office Equipment Sale and Leaseback
Lease, (iii) the Qualified Equity Portion of Qualified Securities to the extent
such amount is otherwise included in Adjusted Debt and (iv) Permitted Unit
Investment Trust Debt to the extent (A) such Permitted Unit Investment Trust
Debt has not been outstanding for longer than five (5) consecutive Business Days
after the incurrence thereof and (B) the assets of the unit investment trust
Subsidiary incurring such Permitted Unit Investment Trust Debt equal or exceed
the amount of such Permitted Unit Investment Trust Debt; provided, that if the
assets of such unit investment trust Subsidiary do not equal or exceed the
amount of such Permitted Unit Investment Trust Debt, the amount of Permitted
Unit Investment Trust Debt included in the calculation of Adjusted Debt shall be
limited to any such insufficient amount incurred as Adjusted Debt under Section
5.02(g)), to (b) EBITDA (excluding for purpose of this calculation of EBITDA
only that portion of EBITDA attributable to the net income, expenses, losses,
charges and gains of each Special Purpose Subsidiary) for each period of four
consecutive fiscal quarters of the Parent ended on or immediately prior to such
time.
“Debt Rating” has the meaning specified in the definition of Applicable All In
Drawn LIBOR Spread.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
"Defaulting Lender" means, subject to Section 8.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under

8


51729297_11



--------------------------------------------------------------------------------




other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the bankruptcy code of the
United States or any other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.
“Designated Jurisdiction” means any country that itself is specifically targeted
by a sanctions program identified on the list maintained by OFAC and available
at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or any successor list maintained by, or as otherwise published from time to time
by, OFAC.
“Disclosed Litigation” has the meaning specified in Section 4.01(i).
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial, ownership, or other beneficial interest in or with
respect to such transaction or any party to such transaction other than such
Person.
“Dollars” and the “$” sign each means lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.
“EBITDA” means, for any period, net income (or net loss) of the Parent and its
Subsidiaries, on a Consolidated basis excluding consolidated investment products
plus the sum of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) extraordinary losses, (f) exceptional
losses, and (g) all non-cash

9


51729297_11



--------------------------------------------------------------------------------




charges exclusive of any non-cash charge to the extent it represents a reserve
for cash expenditures in any future period, minus (x) extraordinary gains and
(y) exceptional gains, in each case determined in accordance with GAAP for such
period, and (z) all non-cash gains exclusive of gains for which the Parent
expects cash proceeds in a future period; provided, that, for purposes of
calculating EBITDA for the Parent and its Subsidiaries for any period, the
EBITDA of any Person (or assets or division of such Person) acquired by the
Parent or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person), subject
to such consents as may be required under Section 8.06(b)(iii); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent,
the Borrower or any of the Parent’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its lending offices, is
capable of lending Sterling to the Borrower without the imposition of any
additional Indemnifiable Taxes.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, the equivalent amount thereof in Sterling as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Sterling with Dollars, and (b) with respect to any
amount denominated in Sterling, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Sterling.
 

10


51729297_11



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Loan Party’s controlled group, or under common control with any
Loan Party, within the meaning of Section 414 (b) or (c) of the Internal Revenue
Code or, for purposes of Section 412 and 430 of the Internal Revenue Code, under
Section 414(m) or (o) of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) at the time when the requirements of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable to any
Loan Party or any ERISA Affiliate an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to a Plan within the following 30 days; (b) the filing by any Loan
Party or any ERISA Affiliate of an application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan or
Multiemployer Plan of a notice of intent to terminate such Plan or Multiemployer
Plan pursuant to Section 4041 or 4041A of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA); (d) the
cessation of operations at a facility of any Loan Party or any ERISA Affiliate
in the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal
by any Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien under
Section 303(k) of ERISA on the assets of any Loan Party or any ERISA Affiliate
shall have been met with respect to any Plan; (g) the adoption of an amendment
to a Plan requiring any Loan Party or any ERISA Affiliate to provide security to
such Plan pursuant to Section 436(f) of the Internal Revenue Code; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan, provided, however, that the
event or condition set forth in Section 4042(a)(4) of ERISA shall be an ERISA
Event only if the PBGC has notified any Loan Party or any ERISA Affiliate that
it has made a determination under such section or that it is considering
termination of a Plan on such grounds.
“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

11


51729297_11



--------------------------------------------------------------------------------




“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance or a Base Rate Advance the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, a rate per annum
determined by the Administrative Agent pursuant to the following formula:
Eurocurrency Rate =
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Percentage



Where,
“Eurocurrency Base Rate” means, for such Interest Period:
(a)    with respect to each Eurocurrency Rate Advance, the rate per annum equal
to (i) the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) as approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate referenced in the
preceding clause (i) is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined in good faith by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate
Advance being made, continued or Converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period.
(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. (London
time) determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined in good faith by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in Same Day Funds in the approximate amount of the
Base Rate Advance being made or maintained by Bank of America and with a term
equal to one month would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

12


51729297_11



--------------------------------------------------------------------------------




“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.
“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.
“Existing Debt” means the Debt of the Parent and its Subsidiaries, on a
Consolidated basis outstanding as of the Effective Date.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
intergovernmental agreements and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated November 4, 2013, among the
Borrower, the Parent, the Administrative Agent and Merrill Lynch, Pierce, Fenner
and Smith Incorporated.

13


51729297_11



--------------------------------------------------------------------------------




“Finance Subsidiary” has the meaning specified in Rule 3-10(h)(7) of Regulation
S-X promulgated under the Securities Act, as in effect on the date hereof.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Pro Rata Share Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Pro Rata Share
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable, subject to Section 1.04(b)
hereof, to the circumstances as of the date of determination, consistently
applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means the Parent.
“Guaranty” means the Parent Guaranty.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
"Indemnifiable Taxes" has the meaning specified in Section 2.15(a).
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

14


51729297_11



--------------------------------------------------------------------------------




“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period for each Eurocurrency Rate Advance shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(i)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated and administrative
rulings issued thereunder.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
"IVZ" has the meaning specified in the recital of parties to this Agreement.

15


51729297_11



--------------------------------------------------------------------------------




“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share
Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including, without duplication, all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.06, and as the context requires, includes the Swing
Line Lender.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day), except as otherwise provided herein.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitments.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.

16


51729297_11



--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Notes, the Parent Guaranty, each
Issuer Document, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.18 of this Agreement.
“Loan Parties” means, collectively, the Borrower and the Guarantor (each
individually, a “Loan Party”).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under this Agreement or any Note or (c) the
ability of the Borrower to perform its obligations under this Agreement or any
Note.
“Maturity Date” means the date that is five (5) years after the Effective Date.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Loan Party Finco” means any Finance Subsidiary that, at the time of
determination, is not a Loan Party.
“Note” means a promissory note, or as requested by any Lender, an amended and
restated promissory note, of the Borrower payable to the order of any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as it may be amended, restated or modified from time to time, or
any substitute therefor or replacement thereof.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and including

17


51729297_11



--------------------------------------------------------------------------------




interest and fees that accrue after the commencement by or against the Borrower
of any proceeding under the bankruptcy code of the United States or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Office Equipment Sale and Leaseback” means the sale and leaseback transaction
pursuant to which Invesco Group Services, Inc. sold office equipment for its
Atlanta, Georgia headquarters facility to the Development Authority of Fulton
County for an aggregate price not in excess of $20,000,000 and then leased back
such office equipment from the Development Authority of Fulton County.
“Office Equipment Sale and Leaseback Bonds” means those certain industrial
revenue bonds issued by the Development Authority of Fulton County for the
purpose of financing the purchase by the Development Authority of Fulton County
of that certain office equipment the subject matter of the Office Equipment Sale
and Leaseback.
“Office Equipment Sale and Leaseback Lease” the lease by Invesco Group Services,
Inc. of that certain office equipment subject to the Office Equipment Sale and
Leaseback from the Development Authority of Fulton County.
"Other Taxes" has the meaning specified in Section 2.15(b).
“Outstanding Amount” means (i) with respect to Advances and Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Advances and Swing Line
Loans, as the case may be, occurring on such date, and (ii) with respect to L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursement by the Borrower of Unreimbursed
Amounts. For Advances and L/C Obligations denominated in Sterling, for purposes
of determining the Outstanding Amount thereof, such amount shall be the
Equivalent thereof in Dollars.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in Sterling, the rate of interest per
annum at which overnight deposits in Sterling, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of

18


51729297_11



--------------------------------------------------------------------------------




America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Parent” has the meaning specified in the recital of parties to this Agreement.
“Parent Guaranty” means that certain Second Amended and Restated Guaranty dated
as of the date hereof executed and delivered by the Parent in favor of the
Administrative Agent and the Lenders in substantially the form of Exhibit D, as
amended, supplemented or otherwise modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
except as otherwise provided: (a) Liens for taxes, assessments or other
governmental charges being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and for which such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
and maintained in accordance with GAAP and past practices of the Parent and its
Subsidiaries therefor and as to which any enforcement, collection, execution,
levy or foreclosure proceeding which shall commence or have commenced could not
reasonably be expected to result in a Material Adverse Effect; (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for sums not yet due or
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which such reserves or other appropriate provision,
if any, as shall be required by GAAP shall have been made therefor and as to
which any enforcement, collection, execution, levy or foreclosure proceeding
which shall commence or have commenced could not reasonably be expected to
result in a Material Adverse Effect; (c) Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property, or (iii) in connection with the cash
collateralization of letters of credit permitted under Section 5.02(g)(iii); (d)
any Liens securing attachments or judgments unless the judgment it secures
results or has resulted in an Event of Default under Section 6.01(f); and (e)
leases or subleases granted to others, easements, rights of way and other
encumbrances on title to real property that, in the case of any property
material to the operation of the business of the Parent and its Subsidiaries
taken as a whole, do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
“Permitted Unit Investment Trust Debt” means Debt of Invesco Capital Markets,
Inc. or any other Subsidiary that is a sponsor of a unit investment trust, in an
amount of up to $400,000,000 in the aggregate to support settlement obligations
with The Depository

19


51729297_11



--------------------------------------------------------------------------------




Trust Company (or other Person performing similar clearing and/or settlement
services) in connection with Invesco Capital Markets, Inc.’s or such other
Subsidiary’s trading operations of a sponsored unit investment trust to the
extent such trading operations are permitted by applicable Governmental
Authorities.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 5.01.
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times such Lender’s Pro Rata Share Percentage at such
time.
“Pro Rata Share Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) obtained by dividing such
Lender’s Commitment at such time by the Total Commitments at such time, subject
to adjustment as provided in Section 8.16. If the Commitment of each Lender and
the obligations of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 6.02 or if the Total Commitments have expired,
then the Pro Rata Share Percentage of each Lender shall be determined based on
the Pro Rata Share Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Pro Rata Share Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 1.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Qualified Equity Portion of Qualified Securities” means at any time, the sum of
the amounts obtained by multiplying (x) the amount of each Qualified Security by
(y) the Qualified Equity Percentage at such time of such Qualified Security.
“Qualified Equity Percentage” means, with respect to a Qualified Security, the
lowest percentage (whether specifically stated or implied through calculation)
accorded equity treatment for such Qualified Security by either S&P or Moody’s,
as determined by such rating agencies from time to time.
“Qualified Security” means any security issued by the Parent or the Borrower
that (i) has attributes of both debt and equity, (ii) is rated by both S&P and
Moody’s, (iii) the proceeds of which are accorded a percentage of equity
treatment by both S&P and Moody’s, (iv) matures after the Maturity Date, and (v)
ranks in priority of repayment no higher than pari passu with, and is not
structurally superior to, the senior credit facility provided to the Borrower
under this Agreement and the other Loan Documents (including, without
limitation, all of the Obligations).
“Register” has the meaning specified in Section 8.06(c).

20


51729297_11



--------------------------------------------------------------------------------




“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
“Relevant Taxing Authority” means the taxing authority with which the applicable
Treaty Form is required to be filed, in the country of residence of a Lender.
“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount of the Advances and L/C Obligations owing to
Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in Swing Line Loans and L/C Obligations being deemed owed
to such Lender for purposes of this definition), or, if no such amount is then
outstanding, Lenders holding greater than 50% of the Commitments provided that
the portion of the aggregate unpaid principal amount of the Advances and risk
participations and funded participations in Swing Line Loans and L/C Obligations
owing to or deemed owed to, and the Commitment of, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in
Sterling, (ii) each date of a continuation of a Eurocurrency Rate Advance
denominated in Sterling, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in Sterling, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Sterling, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.  
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Sterling.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Designated
Jurisdiction, (ii) an organization controlled by a Designated Jurisdiction, or
(iii) a person

21


51729297_11



--------------------------------------------------------------------------------




resident in a Designated Jurisdiction, to the extent such person is subject to a
sanctions program administered by OFAC.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
“Significant Subsidiary” means (a) the Borrower, (b) each Finance Subsidiary,
and (c) each other Subsidiary of the Parent that (i) is organized under the laws
of the United States or any political subdivision thereof or (ii) is an
operating Subsidiary of the Parent or a Subsidiary of the Parent that directly
or indirectly owns an operating Subsidiary of the Parent.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for employees of any Loan Party or any
ERISA Affiliate and no Person other than any Loan Party and the ERISA
Affiliates.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Special Purpose Subsidiary” means a Subsidiary created or acquired, and wholly
owned, directly or indirectly, by the Parent whose primary business is investing
in real estate properties or other investment assets, the acquisition of which
properties or assets are financed in whole, or in part, with Subsidiary
Non-Recourse Debt, and whose primary assets consist of such real estate
properties and other investment assets.

22


51729297_11



--------------------------------------------------------------------------------




“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Sterling.
“Sterling” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
“Subsidiary” of any Person means any corporation, limited liability company,
partnership, joint venture, trust or estate of which (or in which) more than 50%
of (a) in the case of a corporation, the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) in the case of a limited liability company,
partnership or joint venture, the interest in the capital or profits of such
limited liability company, partnership or joint venture or (c) in the case of a
trust or estate, the beneficial interest in such trust or estate, in each
instance above is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries. Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent.
“Subsidiary Non-Recourse Debt” means with respect to all Special Purpose
Subsidiaries of the Parent, Debt incurred by such Special Purpose Subsidiaries
up to an aggregate principal amount for all such Special Purpose Subsidiaries at
any time outstanding not to exceed $500,000,000, (i) the proceeds of which are
used to finance the acquisition of real estate properties and other investment
assets by such Special Purpose Subsidiary, (ii) that is not guaranteed by the
Borrower or the Parent, and (iii) where recourse for repayment of such Debt is
contractually limited to such Special Purpose Subsidiary and the specific real
estate properties or other investment assets of such Special Purpose Subsidiary
financed with the proceeds thereof.
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

23


51729297_11



--------------------------------------------------------------------------------




“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Total Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Total Commitment.
"Taxes" has the meaning specified in Section 2.15(a).
“Termination Date” means the earlier of (i) the Maturity Date and (ii) the date
of termination in whole of the Commitments pursuant to Section 2.06 or 6.01.
“Total Commitment” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
“Treaty Form” means a form of claim for the benefits of an income tax treaty
between the United Kingdom and the country of residence of a Lender or the
Administrative Agent, as is specified from time to time by HM Revenue & Customs
in the United Kingdom.
“Type” has the meaning therefor in the definition of Advance.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“VAT” means any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and any other tax of a similar nature, wherever imposed.     
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
Section 1.03    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
Section 1.04    Accounting Terms.

24


51729297_11



--------------------------------------------------------------------------------




(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. Except as otherwise provided in the last sentence of
this clause (b), if at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower and the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything herein to the contrary and notwithstanding any changes
in GAAP, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement.
(c)    Consolidation. All references herein to Consolidated financial statements
of the Parent and its Subsidiaries or to the determination of any amount for the
Parent and its Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each entity that the Parent is
required to consolidate pursuant to FASB ASC 810 as if such entity were a
Subsidiary as defined herein, provided that for purposes of determining
compliance with the financial covenants set forth in Section 5.03, the
consolidation of investment products shall be disregarded.
Section 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Equivalent in
Dollars of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Equivalent in Dollars of the maximum stated
amount of such Letter of Credit after giving effect to all such increases and
any subsequent decreases, whether or not such maximum stated amount is in effect
at such time.
ARTICLE II    

AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01    The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate principal

25


51729297_11



--------------------------------------------------------------------------------




amount (based in respect of any Advance denominated in Sterling on the
Equivalent in Dollars), not to exceed at any time outstanding the amount of such
Lender’s Commitment less (i) such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations and (ii) such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans. Each Borrowing shall be in an
aggregate amount of $5,000,000 (or the Equivalent thereof in Sterling) or an
integral multiple of $1,000,000 (or the Equivalent thereof in Sterling) in
excess thereof and shall consist of Advances of the same Type made on the same
day by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, the Borrower may borrow under this Section
2.01, prepay pursuant to Section 2.11 and reborrow under this Section 2.01.
Section 2.02    Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 11:00 A.M.
(New York City time) on the fifth Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in Sterling, or (z) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, and signed by
an authorized signatory of the Borrower, in substantially the form of Exhibit
B-1 hereto, specifying therein the requested (i) date of such Borrowing, (ii)
Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period and whether such Advance shall be in
Dollars or in Sterling. Each Lender shall, before 1:00 P.M. (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s Office,
in Same Day Funds, such Lender’s Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s address
referred to in Section 8.02; provided, however, that if, on the date the Notice
of Borrowing with respect to such Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 (or the Equivalent
thereof in Sterling) or if the obligation of the Lenders to make Eurocurrency
Rate Advances shall then be suspended pursuant to Section 2.09 or 2.13 and (ii)
the Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Borrowings.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified

26


51729297_11



--------------------------------------------------------------------------------




in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, but shall have no obligation to, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such amount available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement, and
thereafter, the Borrower’s obligation to repay such amount to the Administrative
Agent in accordance with this subsection (d) shall no longer be required;
provided that the Borrower shall not be relieved of its obligation to pay the
interest on such amount referred to herein unless and only to the extent that
such Lender has paid the interest on such amount referred to herein.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or Sterling for the account of the Borrower or any
other Subsidiary of the Parent, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Borrower or other
Subsidiaries of the Parent (for the avoidance of doubt, including any Letters of
Credit with an expiry date later than the Letter of Credit Expiration Date
issued in accordance with Section 2.03(a)(ii)(B) below) and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension

27


51729297_11



--------------------------------------------------------------------------------




with respect to any Letter of Credit (based in respect of any Letter of Credit
denominated in Sterling on the Equivalent in Dollars), (x) the Outstanding
Amount of all Advances, all L/C Obligations and all Swing Line Loans shall not
exceed the Total Commitment, (y) the Outstanding Amount of the Advances of any
Lender plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, provided that a requested Letter of Credit may have an expiry date
that occurs more than twelve months after the date of issuance or last extension
if all Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) on or before the Letter of Credit
Expiration Date, the Borrower has Cash Collateralized 100% of the undrawn amount
of such Letter of Credit, such Cash Collateral to be in the same currency as the
related Letter of Credit or (ii) all the Lenders have otherwise approved such
expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally, so long as such

28


51729297_11



--------------------------------------------------------------------------------




policies are consistently applied by the L/C Issuer to its customers generally
and to letters of credit issued by it, such policies are not unusual to
similarly situated financial institutions and such policies are not contrary to
the express contractual obligations of the L/C Issuer under this Agreement;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than
$1,000,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars or Sterling;
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 8.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VII
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative

29


51729297_11



--------------------------------------------------------------------------------




Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by an authorized signatory of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. (New York City time) at least one Business Day (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) the Borrower or other
Subsidiary of the Parent on whose account the requested Letter of Credit is
being issued; and (I) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article III shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit (for the avoidance of
doubt, including any Letters of Credit with an expiry date later than the Letter
of Credit Expiration Date issued in accordance with Section 2.03(a)(ii)(B)),
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share
Percentage times the amount of such Letter of Credit.

30


51729297_11



--------------------------------------------------------------------------------




(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
unless on or before the Letter of Credit Expiration Date, the Borrower has
complied with the requirements set forth in Section 2.03(a)(ii)(B), in which
case such expiry date shall not extend more than twelve months past the Letter
of Credit Expiration Date unless all Lenders have otherwise consented thereto;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Sterling, the Borrower shall reimburse the L/C Issuer in
Sterling, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Sterling, the L/C Issuer shall notify the Borrower of the Equivalent in Dollars
of the amount of the drawing promptly following the determination thereof. Not
later than 11:00 a.m. (New York City time) on the next Business Day succeeding
payment by the L/C Issuer under a Letter of Credit (each such L/

31


51729297_11



--------------------------------------------------------------------------------




C Issuer payment date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing; provided, however, that in the event such reimbursement by the Borrower
is made on the next Business Day succeeding the Honor Date, interest shall
accrue on the amount of such drawing for the account of the Borrower from the
Honor Date until the date of such reimbursement at a rate equal to the Base Rate
plus the Applicable Margin for Base Rate Advances. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in the Equivalent in Dollars thereof in the case of a Letter of
Credit denominated in Sterling) (the “Unreimbursed Amount”), and the amount of
such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Advances to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount (expressed in the
amount of the Equivalent in Dollars thereof in the case of any Unreimbursed
Amount in Sterling), without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Advances, but subject to the
unutilized portion of the Total Commitments and the conditions set forth in
Section 3.02 (other than delivery by the Borrower of a Notice of Borrowing). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Advance to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Advances because the conditions set forth in Section
3.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount (expressed in the amount of the Equivalent in Dollars
thereof in the case of any Unreimbursed Amount in Sterling) that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest in accordance with Section 2.08(b). In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

32


51729297_11



--------------------------------------------------------------------------------




(iv)    Until each Lender funds its Advance or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Advances or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Advances pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 3.02 (other than delivery by
the Borrower of a Notice of Borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Advance included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (based on the Equivalent in Dollars for any payment
received in Sterling) in Dollars .

33


51729297_11



--------------------------------------------------------------------------------




(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned by the
L/C Issuer (including pursuant to any settlement entered into by the L/C Issuer
in its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any other Subsidiary of the Parent may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer reasonably determined
that such draft or certificate substantially complied with the terms of such
Letter of Credit, or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the bankruptcy code of the United States or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally; or

34


51729297_11



--------------------------------------------------------------------------------




(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any other
Subsidiary of the Parent.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply

35


51729297_11



--------------------------------------------------------------------------------




to each standby Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required under any law or order, that is required to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, or
the decisions or opinions of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such to apply thereto.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share Percentage,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for Eurodollar Rate Advances times the
Equivalent in Dollars of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 or Section 2.18 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Pro Rata Share
Percentages allocable to such Letter of Credit pursuant to Section 8.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin for Eurodollar Rate Advances during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Margin for Eurodollar Rate Advances separately
for each period during such quarter that such Applicable Margin for Eurodollar
Rate Advances was in effect. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at a rate equal to the Applicable
Margin for Eurodollar Rate Advances plus 2% per annum.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Equivalent in Dollars of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.04. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other

36


51729297_11



--------------------------------------------------------------------------------




standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of the Parent, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries of the Parent inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make Advances (each such Advance, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
period from the Effective Date to the Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Advances of the Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Outstanding Amount of all
Advances, all L/C Obligations and all Swing Line Loans shall not exceed the
Total Commitment, and (ii) the Outstanding Amount of the Advances of any Lender
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.11, and reborrow under this Section
2.04. Each Swing Line Loan shall be in Dollars. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 P.M. (New
York City time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by an authorized signatory

37


51729297_11



--------------------------------------------------------------------------------




of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 4:00 P.M. (New York City time) on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
P.M. (New York City time) on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Borrower in
Same Day Funds.

38


51729297_11



--------------------------------------------------------------------------------




(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an amount equal to such Lender's Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Notice of Borrowing for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Advances, but subject to the unutilized portion of the Total Commitments
and the conditions set forth in Section 3.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Notice of Borrowing promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 P.M. (New York City time) on the day specified in such
Notice of Borrowing, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such an
Advance in accordance with Section 2.04(c)(i), the request for Base Rate
Advances submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the

39


51729297_11



--------------------------------------------------------------------------------




Swing Line Lender, the Borrower or any other Person for any reason whatsoever,
(B) in the case of each Lender’s obligation to purchase and fund risk
participations only, the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Advances
(but not to fund risk participations in Swing Line Loans) pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 3.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share (determined at the time of such
purchase and funding) of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the all
amounts owing hereunder and under any Loan Document and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Advance or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender, and after such Lender funds its Base Rate Advance or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, such interest shall be for the account of
such Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05    Fees. In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
(a)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee on (i) until the Termination Date, the
aggregate amount of such Lender’s

40


51729297_11



--------------------------------------------------------------------------------




Commitment from the Effective Date in the case of each Initial Lender and from
the effective date specified in the Assignment and Assumption pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
and (ii) after the Termination Date in the event that any Letter of Credit is
issued with an expiry date that occurs beyond the Termination Date, on the
aggregate amount of such Lender's unfunded and funded risk participations in all
such Letters of Credit until such Letters of Credit have expired and all L/C
Obligations with respect thereto have been paid in full or terminated (the
"Extended L/C Termination Date"), in each case, subject to adjustment as
provided in Section 8.16, at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last Business
Day of each March, June, September and December (each a “Facility Fee Payment
Date”), commencing with the Facility Fee Payment Date first occurring after the
Effective Date, and, in the case of clause (i) above, on the Termination Date,
and in the case of clause (ii) above on the Extended L/C Termination Date.
(b)    Agent’s Fees. The Borrower shall pay to the Administrative Agent for its
own account such fees as may from time to time be agreed between the Borrower
and the Administrative Agent, including without limitation in the Fee Letter.
Section 2.06    Termination or Reduction of the Commitments. The Borrower shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction of the Total Commitment shall be in the aggregate amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof.
Section 2.07    Repayment of Advances.
(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
all Advances then outstanding together with all accrued and unpaid interest,
fees and costs associated therewith. Repayments made pursuant to this clause (a)
shall be in the same currency in which such outstanding Advances were made.
(b)    The Borrower shall repay each Swing Line Loan together with accrued and
unpaid interest thereon on the earlier to occur of (i) the date ten (10)
Business Days after such Swing Line Loan is made, and (ii) the Termination Date.
Section 2.08    Interest on Advances.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last Business
Day of each March, June, September

41


51729297_11



--------------------------------------------------------------------------------




and December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or paid in full.
(iii)    Swing Line Loans. With respect to each Swing Line Loan, a rate per
annum equal at all times to the sum of (x) the Base Rate in effect from time to
time plus (y) the Applicable Margin for Base Rate Advances in effect from time
to time payable in arrears on the date of repayment or refinancing, in whole or
in part, of such Swing Line Loan.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, with the consent or at the direction of the Required Lenders,
the Borrower shall pay interest on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i), (a)(ii) or (a)(iii) above, at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a)(i), (a)(ii) or (a)(iii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.
Section 2.09    Interest Rate Determination.
(a)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.08(a)(i), (ii) or (iii).
(b)    If, (i) with respect to any Eurocurrency Rate Advance or conversions to
or continuations thereof, the Administrative Agent reasonably and in good faith
determines that deposits (whether in Dollars or Sterling) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Advance,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate (A) for any requested Interest Period with respect to a proposed
Eurocurrency Rate Advance (whether denominated in Dollars or Sterling) or (B) in
connection with an existing or proposed Base Rate Advance (in each case with
respect to clause (i) and (ii) above, “Impacted Loans”), or (iii) the Required
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for any Eurocurrency Rate Advances will not adequately reflect
the cost to such Required Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower

42


51729297_11



--------------------------------------------------------------------------------




and the Lenders, whereupon (1) the obligation of the Lenders to make or maintain
Eurocurrency Rate Advances in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Advances or Interest
Periods), and (2) in the event of a determination described in clause (ii)(B)
with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Advances in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Advances
or Interest Periods) or, failing that, will be deemed (x) to have converted such
request for a Borrowing of Eurocurrency Rate Advances into a request for a
Borrowing of Base Rate Advances in the amount specified therein (or in the
Equivalent amount in Dollars if such request was for a Borrowing of Eurocurrency
Rate Advances in Sterling) and (y) to have withdrawn any such request for a
conversion to, or continuation of, a Eurocurrency Rate Advance, in which case
each Eurocurrency Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance in Dollars,
and each Base Rate Advance shall continue as a Base Rate Advance.
(c)    Notwithstanding the foregoing, if the Administrative Agent or the
Required Lenders have made any determination described in clause (b) above, the
Administrative Agent may, with the consent of the Borrower and the Required
Lenders, establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (b) of this section, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its Applicable
Lending Office to make, maintain or fund Advances whose interest is determined
by reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
(d)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period for such
Eurocurrency Rate Advance, Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
Section 2.10    Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on

43


51729297_11



--------------------------------------------------------------------------------




the third Business Day, with respect to Advances in Dollars, or the fifth
Business Day, with respect to Advances in Sterling, prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and no Conversion of any Advances
shall result in more separate Eurocurrency Rate Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower.
Section 2.11    Prepayments of Advances.
(a)    Optional Prepayments. The Borrower may, upon notice to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, given not later than 11:00 A.M. (New York City time) on the third
Business Day, with respect to Advances in Dollars, or the fifth Business Day,
with respect to Advances in Sterling, prior to the date of such proposed
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the day of such proposed prepayment, in the case of
Base Rate Advances, and if such notice is given the Borrower shall, prepay the
Outstanding Amount of the Advances comprising part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, with such prepayment to be made in
the currency in which such Advances were made; provided, however, that (x)
except in the case of prepayments of Swing Line Loans, as described in clause
(z) below, each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or the Equivalent thereof in Sterling or an integral multiple of
$1,000,000 or the Equivalent thereof in Sterling in excess thereof, (y) in the
event of any such prepayment of a Eurocurrency Rate Advance, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c) and (z) in the case of a Swing Line Loan, the Borrower may prepay the
Outstanding Amount of such Swing Line Loan, together with accrued interest to
the date of such prepayment on the principal amount prepaid, at any time in
minimum increments of $100,000.
(b)    Mandatory Prepayments.
(i)    If at any time the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Sterling then outstanding plus (C) the aggregate amount of all L/C Obligations
denominated in Dollars then outstanding plus (D) the Equivalent in Dollars of
the aggregate amount of all L/C Obligations denominated in Sterling outstanding
exceeds the Total Commitment on such date, the Borrower shall, within two
Business Days after receipt of such notice given pursuant to (ii) below, prepay
the outstanding principal amount of any Advances and/or Cash Collateralize 100%
of the L/C

44


51729297_11



--------------------------------------------------------------------------------




Obligations pursuant to this Section 2.11(b) in an aggregate amount sufficient
to reduce such sum to an amount not to exceed the Total Commitment on such date.
(ii)    Each prepayment made pursuant to this Section 2.11(b) (A) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c), and (B)
shall be made in the currency in which the Advances subject to such prepayment
were made. The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.11(b) to the Borrower and the Lenders.
(c)    Hedge Agreements. All Hedge Agreements, if any, between the Borrower and
any Lender or its affiliates are independent agreements governed by the written
provisions of such Hedge Agreements, which will remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in terms of this Agreement or the Notes, except as otherwise expressly
provided in said written swap agreements, and any payoff statements from the
Administrative Agent relating to this Agreement shall not apply to said Hedge
Agreements, except as otherwise expressly provided in such payoff statement.
Subject to Section 8.16, each prepayment pursuant to this Section 2.11 (other
than prepayments of Swing Line Loans) shall be applied to the Advances of the
Lenders in accordance with their respective Pro Rata Share Percentages.
Section 2.12    Increased Costs.
(a)    If, due to any Change in Law, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding, converting to, continuing or
maintaining Eurocurrency Rate Advances or to any Lender or the L/C Issuer of
participating in, issuing or maintaining any Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i)
Indemnifiable Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in taxes measured by or imposed upon the net income or gross income
or franchise taxes, or taxes measured by or imposed upon capital or net worth,
or branch taxes, of such Lender, its Applicable Lending Office or the L/C
Issuer), then the Borrower shall from time to time, within ten days of demand by
such Lender or the L/C Issuer (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or the
L/C Issuer additional amounts sufficient to compensate such Lender or the L/C
Issuer for such increased cost; provided that, before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office and the L/C Issuer agrees to use reasonable efforts to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if the making of such a designation or assignment would avoid the
need for, or reduce the amount of, such additional cost and would not, in the
reasonable judgment of such Lender or the L/C Issuer, be otherwise
disadvantageous to such Lender or the L/C Issuer.

45


51729297_11



--------------------------------------------------------------------------------




(b)    If any Lender or the L/C Issuer reasonably determines that any Change in
Law affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or the L/C Issuer or any corporation
controlling such Lender or the L/C Issuer and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder, the L/C Issuer's commitment to issue Letters of Credit hereunder, and
other commitments of similar types, and such Lender or the L/C Issuer reasonably
determines that the rate of return on its or such controlling corporation’s
capital as a consequence is reduced to a level below that which such Lender, the
L/C Issuer or such controlling corporation would have achieved but for the
occurrence of such conditions (taking into consideration such Lender’s or L/C
Issuer’s policies and the policies of such Lender’s or L/C Issuer’s controlling
company with respect to capital adequacy), then, within ten days of demand by
such Lender or the L/C Issuer (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to the Administrative Agent for the account of
such Lender or the L/C Issuer, from time to time as specified by such Lender or
the L/C Issuer, additional amounts sufficient to compensate such Lender, the L/C
Issuer or such corporation in the light of such circumstances, to the extent
that such Lender or the L/C Issuer reasonably determines such increase in
capital to be allocable to the existence of such Lender’s or the L/C Issuer’s
commitment to lend hereunder.
(c)    If a Lender changes its Applicable Lending Office or the L/C Issuer
assigns its rights and obligations hereunder to another of its offices, branches
or affiliates (other than pursuant to this Section 2.12 or Section 2.13 or
2.15(g)) and the effect of such change, as of the date of such change, would be
to cause the Borrower to become obligated to pay any additional amounts under
this Section 2.12, the Borrower shall not be obligated to pay such additional
amount.
(d)    A certificate of a Lender or the L/C Issuer setting forth the amount of
any claim made under this Section 2.12 and identifying with reasonable
specificity the basis for calculating such amount, shall be delivered to the
Borrower and the Administrative Agent and shall be conclusive absent manifest
error.
Section 2.13    Illegality; Circumstances Affecting Availability.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent (who will promptly notify the Borrower and the
other Lenders) that the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Advances for which interest is determined by reference to the
Eurocurrency Rate or to fund or maintain such Advances hereunder, or if the
Administrative Agent determines that by reason of circumstances affecting
foreign exchange and interbank markets generally, the Eurocurrency Rate cannot
be determined, then (A) each Eurocurrency Rate Advance will automatically, upon
such notice, Convert into a Base Rate Advance (the interest rate on which Base
Rate Advances shall, if necessary to avoid any illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), and (B) the obligation of the Lenders to make Eurocurrency Rate
Advances, Convert Base Rate Advances into Eurocurrency Rate Advances or, if
necessary to avoid any illegality, to make Base Rate Advances the interest rate
on which is determined by reference to the Eurocurrency Rate component of the
Base Rate shall be suspended until the Administrative Agent shall notify the

46


51729297_11



--------------------------------------------------------------------------------




Borrower and the Lenders that the circumstances causing such suspension or
inability to determine the Eurocurrency Rate no longer exist or that such Lender
has entered into one or more Assignment and Assumptions pursuant to Section 8.06
assigning its Commitment to one or more Eligible Assignees; provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
Section 2.14    Payments Generally and Computations.
(a)    General. All payments hereunder and under the Notes to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. The Borrower shall make each payment hereunder
and under the Notes not later than 11:00 A.M. (New York City time) on the day
when due in Dollars, in the case of Advances denominated in Dollars, or in
Sterling, in the case of Advances denominated in Sterling, to the Administrative
Agent at the Administrative Agent’s Office in Same Day Funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.12, 2.15 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
(b)    All computations of interest based on the Base Rate (including in each
case where the Base Rate is determined by reference to the Eurocurrency Rate) or
the Federal Funds Rate and all computations of interest in respect of Advances
denominated in Sterling shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate (other than (i) any case where the Base
Rate is determined by reference to the Eurocurrency Rate, and (ii) in respect of
interest on Advances in Sterling) and of facility fees, shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar

47


51729297_11



--------------------------------------------------------------------------------




month, or cause any payment of interest on or principal of Advances to be made
after the Maturity Date, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders or the L/C
Issuer hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender or the L/C
Issuer, as the case may be, on such due date an amount equal to the amount then
due such Lender or the L/C Issuer. If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender or
the L/C Issuer, as the case may be, shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender or the L/C Issuer
together with interest thereon, for each day from the date such amount is
distributed to such Lender or the L/C Issuer until the date such Lender or the
L/C Issuer repays such amount to the Administrative Agent, at the Overnight
Rate.
Section 2.15    Taxes.
(a)    Except as otherwise required by law, any and all payments by the Borrower
hereunder, under the Notes or under any other Loan Document issued hereunder
shall be made, in accordance with Section 2.14, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed or asserted by any taxation authority and all
liabilities with respect thereto (all such taxes, levies, imposts, deductions,
charges, withholdings, and liabilities in respect of payments hereunder, under
the Notes or under any other Loan Document, along with any penalties, additions
to tax, interest and reasonable expenses arising therefrom or with respect
thereto (whether or not correctly or legally imposed or asserted by the relevant
taxing authority), collectively being hereafter referred to as “Taxes”),
excluding, in the case of payments made to any Lender, the L/C Issuer or the
Administrative Agent (A) Taxes imposed on or measured by its net income (however
denominated), and franchise Taxes, branch Taxes, Taxes on doing business and
Taxes measured by or imposed upon its capital or net worth, in each case imposed
as a result of such Lender (and or such Lender’s Applicable Lending Office), the
L/C Issuer or the Administrative Agent being organized under the laws of, or
being a legal resident of, or having a fixed place of business or a permanent
establishment or doing business in, or as a result of any present or former
connection between such Lender, the L/C Issuer or the Administrative Agent with
the jurisdiction imposing such Tax (other than any such connection arising
solely from such Lender (and or such Lender’s Applicable Lending Office), the
L/C Issuer or the Administrative Agent having executed, delivered or performed
its obligations, or having received a payment, or having enforced its rights and
remedies, under this Agreement or any of the other Loan Documents), (B) United
States branch profits tax or any similar tax imposed by any jurisdiction in
which the Borrower is located, (C) in the case of a Lender (including such a
Lender when acting in the capacity of L/C Issuer) organized under the laws of a
jurisdiction outside the United States, any United States withholding tax that
is required to be imposed on amounts payable to such Lender (including such a
Lender when acting in the capacity of L/C Issuer) pursuant to applicable laws in
force at the time such Lender becomes a party hereto (or designates a new
Applicable Lending Office), (D) as provided in Section 2.15(g), (E) any tax
imposed by FATCA

48


51729297_11



--------------------------------------------------------------------------------




(or similar reporting and withholding regime imposed by the United Kingdom), (F)
United Kingdom withholding Taxes except to the extent no United Kingdom
withholding Taxes would have been imposed but for a change, after the date such
Lender or the Administrative Agent (as the case may be) becomes a party hereto,
in United Kingdom tax law or officially published HM Revenue & Customs practice
or an amendment or revocation, after the date such Lender or the Administrative
Agent (as the case may be) becomes a party hereto, of an applicable United
Kingdom income tax treaty with Austria, Denmark, Finland, France, Germany,
Ireland, Iceland, Luxembourg, Netherlands, Norway, Sweden, Switzerland or the
United States, and (G) United Kingdom Taxes imposed as a result of the failure
of HM Revenue & Customs to approve, on or before a payment of interest to a
Lender hereunder, a claim by such Lender for exemption from such United Kingdom
Taxes, where such failure is due to such Lender’s failure to submit a validly
completed and executed Treaty Form within a reasonable time after such Lender
would have been allowed to submit such Treaty Form, it being understood that
after any such approval by HM Revenue & Customs of such Lender’s claim for
exemption, such United Kingdom Taxes with respect to such Lender shall (for so
long as such Lender remains eligible for the purpose of the relevant double tax
treaty or would have remained eligible but for an amendment or revocation of the
relevant treaty) not be excluded by this clause (G) from the application of this
Section 2.15(a) (any non-excluded Taxes hereinafter referred to as
“Indemnifiable Taxes”). If the Borrower shall be required by law to deduct any
Indemnifiable Taxes from or in respect of any sum payable hereunder, under any
Note issued hereunder or under any other Loan Document to any Lender, the L/C
Issuer or the Administrative Agent or, if the Administrative Agent shall be
required by law to deduct any Indemnifiable Taxes from or in respect of any sum
paid or payable hereunder, under any Note or under any other Loan Document to
any Lender or the L/C Issuer, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions for Indemnifiable Taxes
(including deductions for Indemnifiable Taxes, whether by the Borrower or the
Administrative Agent, applicable to additional sums payable under this Section
2.15) such Lender, the L/C Issuer or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower (or, as the case may be and as required
by applicable law, the Administrative Agent) shall make such deductions and
(iii) the Borrower (or, as the case may be and as required by applicable law,
the Administrative Agent) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
(b)    In addition, the Borrower shall timely pay in accordance with applicable
laws any present or future stamp or documentary taxes or any other excise (other
than income) or property taxes, charges or similar levies that arise from any
payment made hereunder, under the Notes or under any other Loan Document or from
the execution, delivery or registration of, or performing under this Agreement,
the Notes, any other Loan Document or any document to be furnished under or in
connection with any thereof or any modification or amendment in respect of this
Agreement, the Notes or any other Loan Document (hereinafter referred to as
“Other Taxes”); provided that for the avoidance of doubt, the Taxes imposed by
FATCA shall not be treated as Other Taxes.
(c)    The Borrower shall indemnify each Lender, the L/C Issuer and the
Administrative Agent for the full amount of Indemnifiable Taxes or Other Taxes
imposed on or paid by such Lender, the L/C Issuer or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
reasonable expenses) (including Indemnifiable Taxes imposed or asserted on or

49


51729297_11



--------------------------------------------------------------------------------




attributable to amounts payable under this Section 2.15) arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date such Lender, the L/C Issuer or the Administrative Agent (as the case may
be) makes written demand therefor, whether or not such Indemnifiable Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(d)    Within 30 days after the date of any payment of Indemnifiable Taxes under
Section 2.15(a) by the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such
receipt is received by the Borrower, or other written proof of payment
reasonably satisfactory to the Administrative Agent showing payment thereof. In
the case of any payment hereunder or under the Notes issued hereunder by or on
behalf of the Borrower organized under the laws of the United Kingdom through an
account or branch outside the United Kingdom or by or on behalf of the Borrower
by a payor that is not a United Kingdom person, if the Borrower determines that
no Indemnifiable Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Indemnifiable Taxes.
(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
shall provide each of the Administrative Agent and the Borrower with (i) two
original Internal Revenue Service Form W-8BEN, W-8ECI, or W-8IMY as appropriate,
or any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from United States withholding tax and
(ii) to the extent that any such form or other certification becomes obsolete
with respect to any Lender, such Lender shall, upon the written request of the
Borrower to such Lender and the Administrative Agent, promptly provide either an
updated or successor form or certification to the Borrower and the
Administrative Agent unless, in each case, any change in treaty, law or
regulation has occurred after the date such Lender becomes a party hereunder
which renders all such forms inapplicable or which would prevent such Lender
from duly completing and delivering any such form with respect to it and such
Lender so advises the Borrower and the Administrative Agent. Each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable

50


51729297_11



--------------------------------------------------------------------------------




law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(f)    Each Lender shall cooperate with the Borrower in promptly completing any
procedural formalities necessary for the Borrower to obtain authorization to
make any payment hereunder, under the Notes or under any other Loan Document,
without deduction or withholding for or on account of the United Kingdom Tax,
including (if applicable): (i)(A) as soon as reasonably practicable following
the date it becomes a party hereto, submitting to its Relevant Taxing Authority
a validly completed Treaty Form (or successor Treaty Form thereto) claiming
exemption from United Kingdom withholding Tax on interest, or (B) on or before
the date it becomes a party hereto, furnishing to the Borrower, with a copy to
the Administrative Agent, a certificate substantially in the form of Exhibit I
(a “U.K. Tax Compliance Certificate”) certifying that such Lender (1) is a
“bank” within the meaning of Section 879 of the Income Tax Act 2007 of the
United Kingdom and (2) is within the charge to corporation tax in the United
Kingdom with respect to payment hereunder; and (B) agreeing, upon reasonable
request by the Borrower, to provide to the Borrower and the Administrative
Agent, to the extent it is legally entitled to do so, such other forms or
information as may be required by law in order to establish the legal
entitlement of such Lender to an exemption from United Kingdom withholding Tax
with respect to payments under this Agreement and the Notes issued hereunder,
unless, in each case, any change in treaty, law or regulation has occurred after
the date such Lender becomes a party hereunder which renders any such forms or
information inapplicable or which would prevent such Lender from duly completing
and delivering any such form or providing such information with respect to it
and such Lender so advises the Borrower and the Administrative Agent.
(g)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
the Borrower has failed to timely request with reasonable notice any appropriate
renewal, successor or other form or if any such form otherwise is not required
under subsection (e) or (f)) or for which any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.06(d)(iii) relating
to the maintenance of a Participant Register are required to be paid, such
Lender shall not be entitled to indemnification under Section 2.15(a) or (c)
with respect to Indemnifiable Taxes imposed by the United Kingdom or the United
States by reason of such failure; provided, however, that should a Lender become
subject to Indemnifiable Taxes or United Kingdom or United States withholding
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Indemnifiable Taxes or United Kingdom or United States
withholding Taxes.
(h)    If a condition or an event occurs which would, or would upon the passage
of time or giving notice, result in the payment of any additional amounts
pursuant to this Section 2.15, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory

51


51729297_11



--------------------------------------------------------------------------------




restrictions) to change the jurisdiction of its Applicable Lending Office and
the L/C Issuer agrees to use its reasonable efforts to assign its rights and
obligations hereunder to another of its offices, branches or affiliates if the
making of such a change or assignment would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender or the L/C Issuer, be otherwise
disadvantageous to such Lender or the L/C Issuer.
(i)    If the Administrative Agent, the L/C Issuer or any Lender, in its sole
opinion exercised in good faith, determines that it has finally and irrevocably
received or been granted a refund in respect of any Indemnifiable Taxes or Other
Taxes as to which indemnification has been paid by the Borrower pursuant to
Section 2.15(a) or (c), it shall promptly remit such refund to the Borrower, net
of all out-of-pocket expenses of the Administrative Agent, the L/C Issuer or
such Lender; provided, however, that the Borrower upon the request of the
Administrative Agent, the L/C Issuer or such Lender, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. The Administrative Agent, the L/C
Issuer or such Lender shall provide the Borrower with a copy of any notice or
assessment from the relevant taxing authority (deleting any confidential
information contained therein) requiring the repayment of such refund. Nothing
contained herein shall impose an obligation on the Administrative Agent, the L/C
Issuer or any Lender to apply for any refund or to disclose to any party any
information regarding their proprietary information regarding tax affairs and
computations. If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the relevant Lender, the L/C Issuer or the Administrative Agent, as
applicable, to the extent permitted by law, rule or regulation, shall reasonably
cooperate with the Borrower in challenging such Taxes at the Borrower’s expense
if so requested by the Borrower in writing. If any Indemnifiable Taxes or Other
Taxes are imposed that result in an indemnification or payment obligation on the
Borrower, the Borrower shall be entitled to challenge or dispute the imposition
of such Indemnifiable Taxes or Other Taxes with the applicable taxing authority
in an appropriate proceeding diligently conducted, and the Borrower shall be
permitted to control such proceeding, including as to settlement.
(j)    If a Lender changes its Applicable Lending Office or the L/C Issuer
assigns its rights and obligations hereunder to another of its offices, branches
or affiliates (other than pursuant to subsection (g) above or Section 2.12 or
2.13) and the effect of such change, as of the date of such change, would be to
cause the Borrower to become obligated to pay any additional amounts under this
Section 2.15, the Borrower shall not be obligated to pay such additional amount.
(k)    A certificate of a Lender or the L/C Issuer setting forth such amount or
amounts as shall be necessary to compensate such Lender or the L/C Issuer
specified in Section 2.15(a), (b), or (c) above, as the case may be, and
identifying with reasonable specificity the basis for calculation of such amount
or amounts, shall be delivered to the Borrower and the Administrative Agent and
shall be conclusive absent manifest error.
(l)    The obligations of a Lender and the L/C Issuer under this Section 2.15
shall survive the termination of this Agreement and the payment of the Advances
and all other Obligations hereunder.

52


51729297_11



--------------------------------------------------------------------------------




(m)    Where the Borrower or Guarantor is required under any provision of this
Agreement, the Notes or any other Loan Document issued hereunder to reimburse or
indemnify the Administrative Agent, any L/C Issuer and/or any Lender for any
cost or expense, then, notwithstanding any provision to the contrary, the amount
payable shall not include any amount or amounts in respect of VAT to the extent
that the recipient reasonably determines that it or any of its Affiliates is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.
Section 2.16    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.12, 2.15 or 8.04(c)), or the participations in L/C Obligations or in
Swing Line Loans held by it, in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances (and
subparticipations in L/C Obligations and Swing Line Loans) owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. Notwithstanding
the foregoing, the provisions of this Section shall not be construed to apply to
(x) any payment that is in excess of such Lender’s ratable share made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including those provisions providing for the application of
funds when a Defaulting Lender exists) or (y) the application of Cash Collateral
or other credit support (and proceeds thereof) in respect of obligations
relating to Letters of Credit (including related Lender participation
obligations) provided for in 2.18.
Section 2.17    Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital, capital expenditures, and for other lawful purposes (including, without
limitation, acquisition financing and repurchases of equity, Existing Debt or
other Debt of the Parent and its Subsidiaries to the extent not prohibited by
this Agreement).
Section 2.18    Cash Collateral and Other Credit Support.
(a)    Certain Credit Support Events.
(i)    Upon the request of the Administrative Agent or the L/C Issuer (A) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (B) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (C) if the Outstanding Amount

53


51729297_11



--------------------------------------------------------------------------------




of all L/C Obligations exceeds the Letter of Credit Sublimit, the Borrower
shall, in the case of clause (A) and (B) above, promptly Cash Collateralize 100%
of the then Outstanding Amount of all L/C Obligations, and in the case of clause
(C) above, promptly Cash Collateralize 100% of such excess.
(ii)    At any time (A) a Defaulting Lender exists, (B)(1) the Borrower requests
a Letter of Credit or (2) a Letter of Credit is outstanding, and (C) the Pro
Rata Share Percentages of each non-Defaulting Lender cannot fully be adjusted as
set forth in Section 8.16(a)(iv), then the Administrative Agent and the L/C
Issuer, may, in their sole discretion, require that the Borrower enter into
arrangements satisfactory to the Administrative Agent and the L/C Issuer for the
delivery of Cash Collateral to the Administrative Agent in an amount sufficient
to cover all of the L/C Issuer’s Fronting Exposure (after giving effect to
Section 8.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
With respect to the circumstances described in clause (B)(1) above, such
arrangements shall be a condition to the issuance of such Letter of Credit. With
respect to the circumstances described in clause (B)(2) above, such arrangements
shall be made no later than five (5) Business Days after written notice to the
Borrower from the Administrative Agent or the L/C Issuer that the circumstances
in clause (A) and (C) above exist, unless the Borrower (x) has replaced such
Defaulting Lender prior to such time in accordance with the terms of this
Agreement or (y) caused such Letter of Credit to be terminated or replaced.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Defaulting Lender, such Lender, agree that to
the extent any Cash Collateral is provided to the Administrative Agent under any
of this Section 2.18 or Sections 2.03, 2.11, 6.02 or 8.16, the Borrower or such
Lender, as applicable, will at such time grant to (and subject to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, a first priority security interest in all such Cash
Collateral (including all deposit accounts and all balances therein, all other
property so provided as collateral pursuant hereto, and all proceeds of the
foregoing) pursuant to a security agreement and a Cash Collateral account
control agreement, in each case, to be mutually agreed and entered into between
the Borrower, or the Defaulting Lender, as the case may be, and the
Administrative Agent, all as security for the obligations to which such Cash
Collateral may be applied pursuant to Section 2.18(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the L/C Issuer’s
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.03, 2.11, 6.02 or 8.16 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which

54


51729297_11



--------------------------------------------------------------------------------




the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the L/C Issuer’s Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 8.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 6.02), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
(e)    Claims against Defaulting Lenders. No action taken, permitted to be taken
or omitted to be taken by the Borrower, the Administrative Agent, the L/C Issuer
or any Lender under this Section 2.18 or any of the other terms or provisions of
this Agreement shall constitute or be deemed to be a waiver or release of any
claim the Borrower, the Administrative Agent, the L/C Issuer or any other Lender
may have against a Defaulting Lender for its failure to comply with any of the
terms or provisions of this Agreement.
Section 2.19    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Total Commitments by an amount
(for all such requests) not exceeding $250,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000. The
Borrower may offer such increase to the Lenders and, at their option, to other
financial institutions which qualify as Eligible Assignees identified by the
Borrower and approved by the Administrative Agent, the Swing Line Lender and the
L/C Issuer (which approvals shall not be unreasonably withheld, conditioned or
delayed). At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
and, as applicable, each Eligible Assignee, is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Lenders and to such Eligible Assignees).
(b)    Elections to Increase. Each Lender and, as applicable, each Eligible
Assignee, shall notify the Administrative Agent within such time period whether
or not it agrees to participate in such increase and, if so, by the amount
thereof. Any Lender or Eligible Assignee not responding within such time period
shall be deemed to have declined to participate in such requested increase.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower, each Lender and, as applicable, each Eligible Assignee of
the Lenders’ and such Eligible Assignees’ responses to each request made
hereunder. Each Eligible Assignee invited to participate in such requested
increase, and which agrees to do so, shall become a Lender under this Agreement

55


51729297_11



--------------------------------------------------------------------------------




pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Total Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.19) of the final allocation of such increase and the
Increase Effective Date. Simultaneously with the Increase Effective Date, (i)
the Commitments of each of the Lenders and the outstanding amount of all
Advances shall be reallocated to take into account such increase and the final
allocation thereof, and the requisite assignments shall be deemed to be made
among the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.19), with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions but
without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender (including any Eligible Assignee that becomes a Lender pursuant
to this Section 2.19) ) signed by an authorized signatory of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, immediately before and after giving effect to such increase, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.19, the representations and warranties contained
in Section 4.01(f) shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.01(h), and (B) no Default exists or will result
from the increase in the Total Commitment.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.16 or 8.01 to the contrary.
ARTICLE III    

CONDITIONS TO EFFECTIVENESS AND LENDING
Section 3.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) that the following
conditions precedent have been satisfied:

56


51729297_11



--------------------------------------------------------------------------------




(a)    The Borrower shall have paid all fees and expenses of the Administrative
Agent, the L/C Issuer and the Lenders payable hereunder and accrued as of the
Effective Date (including the accrued fees and expenses of counsel to the
Administrative Agent).
(b)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized Director of the Borrower, dated the
Effective Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
in all material respects on and as of the Effective Date; and
(ii)    No event has occurred and is continuing that constitutes a Default.
(c)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent and (except for the Notes) in sufficient copies for
each Lender:
(i)    Executed counterparts of this Agreemaent from all parties hereto.
(ii)    If requested by a Lender, a Note payable to the order of such Lender, in
a principal amount equal to each such Lender’s Commitment.
(iii)    Certified copies of the resolutions of the Board of Directors (or
committee thereof) of the Borrower and the Guarantor approving this Agreement,
the Notes and the Guaranty to which it is or is to be a party, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to this Agreement, the
Notes and each Guaranty.
(iv)    A certificate of the Director, Secretary or an Assistant Secretary of
each Loan Party certifying the names and true signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and the
other documents to be delivered hereunder.
(v)    The Parent Guaranty duly executed by the Parent.
(vi)    An opinion of Alston & Bird LLP, counsel for the Loan Parties, in
substantially the form of Exhibit E attached hereto.
(vii)    An opinion of Linklaters, English counsel for the Borrower, in
substantially the form of Exhibit F attached hereto and to such other matters as
any Lender through the Administrative Agent may reasonably request.
(viii)    An opinion of Appleby (Bermuda) Limited, Bermuda counsel for the
Parent, in substantially the form of Exhibit G attached hereto and to such other
matters as any Lender through the Administrative Agent may reasonably request.

57


51729297_11



--------------------------------------------------------------------------------




(ix)    An acceptance of the appointment of the Process Agent (as such term is
defined in Section 8.12) for each of the Parent and the Borrower.
(x)    A certificate signed by the chief financial officer of the Parent
certifying the current Debt Ratings.
(d)    The Administrative Agent shall have received the Consolidated financial
statements of the Parent and its Subsidiaries for the fiscal year ended December
31, 2012 and the fiscal quarter ended September 30, 2013, in form and substance
reasonably satisfactory to the Administrative Agent.
Section 3.02    Conditions Precedent to Each Borrowing and Each L/C Credit
Extension. The obligation of each Lender to make an Advance on the occasion of
each Borrowing and the obligation of the L/C Issuer to make an L/C Credit
Extension shall be subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing or date of such L/C Credit
Extension the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance of
such Letter of Credit, as applicable, shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or the date of such
L/C Credit Extension, such statements are true):
(a)    the representations and warranties contained in Section 4.01 (excluding,
in the case of Borrowings, clauses (g) and (i)(i) of Section 4.01) are correct
in all material respects on and as of the date of such date, before and after
giving effect to such Borrowing or such Letter of Credit Extension and to the
application of the proceeds therefrom, as though made on and as of such date
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been correct in all material respects on and as of such earlier date (other than
in the case of the representations and warranties made in Section 4.01(d), which
shall be correct in all material respects on and as of such date of Borrowing or
date of L/C Credit Extension as though made on and as of such date, without
regard to any earlier date referenced therein);
(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom or such L/C Credit
Extension that constitutes a Default; and
(c)    the Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Notice of Borrowing or Letter of Credit
Application, as applicable, in accordance with the requirements hereof.
Section 3.03    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the

58


51729297_11



--------------------------------------------------------------------------------




Lenders, designates as the proposed Effective Date, specifying its objection
thereto. The Administrative Agent shall promptly notify the Lenders and the
Borrower of the occurrence of the Effective Date.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Parent and the Borrower.
Each of the Parent and the Borrower represents and warrants as follows:
(a)    Each Loan Party (i) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
(b)    Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of the Parent as of the Effective Date, showing as of such date
(as to each such Subsidiary) the jurisdiction of its incorporation or
organization. All of the outstanding capital stock of all such Subsidiaries has
been validly issued, is fully paid and non-assessable and, other than directors’
qualifying shares, is owned by the Parent or one or more of its Subsidiaries
free and clear of all Liens (other than Permitted Liens). The Borrower has no
Subsidiaries as of the Effective Date. Each such Subsidiary (i) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) is duly qualified and in
good standing in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed is not reasonably likely
to have a Material Adverse Effect and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted except where failure
to possess such power or authority is not reasonably likely to have a Material
Adverse Effect.
(c)    The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the incurrence of the obligations provided for herein and therein,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or bylaws, (ii) violate any law (including, without limitation, the Exchange
Act), rule, regulation (including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party,

59


51729297_11



--------------------------------------------------------------------------------




any of its Subsidiaries or any of their properties or (iv) except as otherwise
provided for under this Agreement, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which is reasonably likely to have a Material Adverse
Effect.
(d)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, or performance by any
Loan Party of this Agreement, the Notes or any other Loan Document to which it
is or is to be a party, or (ii) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents as of Effective Date, except for
the authorizations, approvals, actions, notices and filings listed on Schedule
4.01(d), all of which have been duly obtained, taken, given or made and are in
full force and effect, and reports required to be filed with the SEC as
described in Section 5.01(h)(x).
(e)    This Agreement has been, and each of the Notes and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each of the Notes and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms except as the same may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
(f)    The Consolidated balance sheets of the Parent and its Subsidiaries as at
December 31, 2012, and the related Consolidated statements of income and
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
fiscal year then ended, and the Consolidated balance sheets of the Parent and
its Subsidiaries as at September 30, 2013, and the related Consolidated
statements of income and Consolidated statement of cash flows of the Parent and
its Subsidiaries for the three months then ended, duly certified by the chief
financial officer of the Parent, copies of which have been furnished to each
Lender in accordance with Section 5.01(h) of the Existing Credit Agreement,
fairly present, subject, in the case of said balance sheets as at September 30,
2013, and said statements of income and cash flows for the nine months then
ended, to year-end audit adjustments, the Consolidated financial condition of
the Parent and its Subsidiaries as at such dates and the Consolidated results of
the operations of the Parent and its Subsidiaries for the periods ended on such
dates, all in accordance with GAAP applied on a consistent basis.
(g)    Since December 31, 2012, there has been no Material Adverse Change.
(h)    No written information, exhibit or report furnished by any Loan Party to
any Agent or any Lender in connection with the negotiation of the Loan Documents
or pursuant to the terms of the Loan Documents contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements made therein not misleading in light of the circumstances under which
they were made.

60


51729297_11



--------------------------------------------------------------------------------




(i)    There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or, to the knowledge of the Loan Parties, after
commercially reasonable diligence, any of its Subsidiaries pending or, to the
knowledge of the Loan Parties, after commercially reasonable diligence,
threatened before any court, governmental agency or arbitrator that (i) as of
the Effective Date would be reasonably likely to have a Material Adverse Effect
(other than the matters described on Schedule 4.01(i) hereto (the “Disclosed
Litigation”)) and there has been no change or other development in the Disclosed
Litigation which is reasonably likely to result in a Material Adverse Change, or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note or any other Loan Document or the consummation of the
transactions contemplated hereby.
(j)    Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (of the Borrower or of the Parent and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section
5.02(a) or 5.02(c) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(e) will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System). Neither the making of any Advance nor the use of
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.
(k)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan or Multiemployer Plan that has resulted in or is reasonably
expected to result in a Material Adverse Effect.
(l)    No Plan is “at risk” as defined in Section 430(i)(4) of the Internal
Revenue Code.
(m)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur (i) any liability under Section 4064 or 4069 of
ERISA or (ii) any Withdrawal Liability to any Multiemployer Plan that in either
event has resulted or would be reasonably likely to result in a Material Adverse
Effect.
(n)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of any Loan Party or any ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
(o)    Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (Federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due,
together with applicable interest and penalties, except (i) where failure to
file such tax returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect or (ii) for such taxes that are being contested in
good faith by appropriate proceedings for which adequate reserves have been
provided in accordance with GAAP.
(p)    Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or a company “controlled by” an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended (except that for
purposes of this sentence, the term "Subsidiary"

61


51729297_11



--------------------------------------------------------------------------------




shall not include any "investment company" a majority of which is owned by a
Loan Party or one of its Affiliates as a result of the initial seed capital
contributed by such Loan Party or such Affiliate to such "investment company"
for its shares). Neither the making of any Advances nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.
(q)    Each Subsidiary of the Parent engaged in advisory or management
activities, if any, is duly registered as an investment adviser as and to the
extent required under the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder. Each Subsidiary of the Parent
engaged in the broker-dealer business, if any, is duly registered as a
broker-dealer as and to the extent required under the Exchange Act, as amended,
and the rules and regulations promulgated thereunder and, as and to the extent
required is a member in good standing of the Financial Institutions Regulatory
Authority, Inc.
(r)    As of the Effective Date, neither the Parent nor any of its Subsidiaries
is in default and no waiver of default is in effect with respect to the payment
of any principal or interest of any Existing Debt for borrowed money.
(s)    Each Loan Party (other than any Loan Party that is a Finance Subsidiary)
is, individually and together with its Subsidiaries, Solvent.
(t)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, or
affiliate thereof, is an individual or entity that is currently a Sanctioned
Person, nor is the Borrower or any Subsidiary located, organized or resident in
a Designated Jurisdiction.
ARTICLE V    

COVENANTS OF THE BORROWER
Section 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
or other L/C Obligation shall remain outstanding (except any Letters of Credit
or L/C Obligations that remain outstanding after the Commitments have been
terminated for which Cash Collateral has been provided), each of the Parent and
the Borrower will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include (to the extent applicable), without
limitation, compliance with the Investment Company Act of 1940, Investment
Advisers Act of 1940, as amended, ERISA and Environmental Laws, except where the
failure to do so would not, and would not be reasonably expected to, have a
Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments, claims and

62


51729297_11



--------------------------------------------------------------------------------




governmental charges or levies imposed upon it or upon its property, except to
the extent that any failure to do so would not, and would not be reasonably
expected to, have a Material Adverse Effect; provided, however, that neither the
Parent nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, claim or charge that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained.
(c)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, registrations, privileges and franchises; provided, however, the
Parent and its Subsidiaries may consummate any merger or consolidation permitted
under Section 5.02(b); and provided further that (i) no Subsidiary of the Parent
other than the Borrower shall be required to maintain its existence and (ii)
neither the Parent nor any of its Subsidiaries shall be required to preserve or
maintain any legal structure, right, permit, license, approval, registration,
privilege or franchise, unless, in any such case with respect to (i) or (ii)
above, the failure to do so would, or would be reasonably expected to, (A) have
a Material Adverse Effect or (B) release any Loan Party from its obligations
under any Loan Document.
(d)    Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants, all of which shall be at the
expense of the Borrower upon and during the continuance of an Event of Default.
(e)    Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Parent and each such Significant Subsidiary in accordance with GAAP or other
accounting principles applicable to such Person in effect from time to time.
(f)    [Intentionally Omitted]
(g)    Use of Proceeds. Use the proceeds of the Advances solely as provided in
Section 2.17 and otherwise in accordance with the terms hereof.
(h)    Reporting Requirements. Furnish to the Administrative Agent and the
Lenders:
(i)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent, a copy of
the Form 10-Q filed with the Securities and Exchange Commission for such quarter
for the Parent and its Subsidiaries, containing a Consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such quarter and a Consolidated
statement of income and Consolidated cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer or the treasurer of the Parent
as having been prepared in

63


51729297_11



--------------------------------------------------------------------------------




accordance with GAAP and a Compliance Certificate of the chief financial officer
or the treasurer of the Parent as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Sections 5.03(a) and (b);
(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent, a copy of the Form 10-K filed with the
Securities and Exchange Commission for such year for the Parent and its
Subsidiaries, containing a Consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and a Consolidated statement of
income and Consolidated cash flows of the Parent and its Subsidiaries for such
fiscal year, in each case accompanied by (i) a report and opinion as to such
Consolidated financial statements by PricewaterhouseCoopers LLP or other
independent public accountants approved by the audit committee of the Parent’s
board of directors and, if other than Deloitte & Touche LLP, KPMG LLP, or Ernst
& Young LLP, reasonably acceptable to the Required Lenders, which report and
opinion shall be prepared in accordance with applicable audit standards, and
which report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) a Compliance Certificate of the chief financial officer or
the treasurer of the Parent as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Sections 5.03(a) and (b);
(iii)    as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer or the treasurer of the Parent setting forth
details of such Default and the action that the Parent has taken and proposes to
take with respect thereto;
(iv)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent or any of its Subsidiaries of the type described in Section 4.01(i);
(v)    (A) promptly and in any event within 20 days after any Loan Party or any
ERISA Affiliate knows or has reason to know that (1) any ERISA Event has
occurred which could result in a material liability of any Loan Party or any
ERISA Affiliate, or (2) any Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur a material liability under Section 4064 or 4069 of
ERISA, a statement of a director of the Borrower describing such ERISA Event and
the circumstances giving rise to, and the amount of such liability and the
action, if any, that such Loan Party or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) within two Business Days of the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information;
(vi)    promptly and in any event within two Business Days after receipt thereof
by any Loan Party or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or Multiemployer Plan or to have a
trustee appointed to administer any Plan or Multiemployer Plan;

64


51729297_11



--------------------------------------------------------------------------------




(vii)    promptly upon request from the Administrative Agent or any Lender,
copies of each Schedule SB (Single Employer Defined Benefit Plan Actuarial
Information) to the annual report (Form 5500 Series) required to be filed with
respect to each Plan whose funding target attainment percentage (as defined in
Section 430(d) of the Code) is less than 100%;
(viii)    promptly and in any event within 20 days after receipt thereof by any
Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition on any Loan Party or any
ERISA Affiliate of Withdrawal Liability in a material amount by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by any Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B);
(ix)    [Intentionally Omitted]
(x)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(xi)    promptly, of any announcement by Moody’s or S&P of any change in a Debt
Rating or outlook; and
(xii)    such other information respecting the Parent or any of its Subsidiaries
as the Administrative Agent or any Lender acting through the Administrative
Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(h)(i) or (ii) may be
delivered electronically by e-mailing such information to an e-mail address of
the Administrative Agent as specified to the Borrower by the Administrative
Agent from time to time. The Administrative Agent shall promptly post such
documents on the Borrower’s behalf onto the Platform. Such information shall be
deemed to have been delivered to the Lenders on the date such documents are
posted to the Platform. In addition, such documents may be delivered by posting
the documents on the Parent’s website on the Internet, and if so delivered,
shall be deemed to have been delivered on the date on which the Parent posts
such documents, or provides a link thereto on the Parent’s website on the
Internet at the website address listed on Schedule 8.02; provided that the
Parent shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and, if requested by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
copies of the Compliance Certificate required by Section 5.01(h)(i) and (ii) to
the Administrative Agent by facsimile or electronic mail. Except for such
Compliance Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in

65


51729297_11



--------------------------------------------------------------------------------




any event shall have no responsibility to monitor compliance by the Parent with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
information provided by or on behalf of the Parent and/or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). Each of the Parent and the Borrower
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, each
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent and
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 8.07); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and each Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
Section 5.02    Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit or
other L/C Obligation shall remain outstanding (except for any Letters of Credit
or L/C Obligations that remain outstanding after the Commitments have been
terminated for which Cash Collateral has been provided), neither the Parent nor
the Borrower will at any time:
(c)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following:
(i)    Permitted Liens;
(ii)    Liens granted pursuant to any Loan Document;
(iii)    Liens on deposit accounts of the Parent and its Subsidiaries in respect
of their cash pooling operations;
(iv)    purchase money Liens upon or in real property or equipment acquired or
held by the Parent or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the

66


51729297_11



--------------------------------------------------------------------------------




purpose of financing the acquisition of any such property or equipment, or Liens
existing on any such property or equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that were not
incurred to finance the acquisition of such property); provided, however, that
no such Lien shall extend to or cover any properties of any character other than
the property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced; and provided further that the
aggregate principal amount of the Debt secured by Liens permitted by this clause
(iv) and clause (v) below shall not exceed $100,000,000 at any time outstanding;
(v)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Parent or any Subsidiary of the Parent or becomes
a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary;
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) and clause (iv) above shall not exceed
$100,000,000 at any time outstanding;
(vi)    Liens arising pursuant to one or more securitization programs permitted
pursuant to Section 5.02(c)(ii);
(vii)    the replacement, extension or renewal of any Lien permitted by clauses
(iv) and (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or
addition of any direct or contingent obligor) of the Debt secured thereby;
(viii)    Liens existing as of the Effective Date as described on Schedule
5.02(a);
(ix)    Liens which are floating charges under English law in the form of an
"industry standard" granted by Invesco Perpetual Life Limited ("IPLL") on its
revolving business assets (without attaching to any particular asset until the
floating charge crystallises on insolvency events which will result in steps
being taken to make payment of a dividend to creditors or where the reinsurance
creditor reasonably considers this may happen) to reinsurance creditors to
support the obligations of IPLL thereto under reinsurance contracts and limited
in the amount secured to the amount which would have been recoverable had the
secured amount been an unsecured debt owed to a direct policy holder of IPLL;
(x)    Liens to secure Subsidiary Non-Recourse Debt, provided that no such Lien
shall extend to or cover any properties or assets other than the property or
assets being acquired with such Subsidiary Non-Recourse Debt and proceeds
thereof;
(xi)    Liens on assets sold and leased back pursuant to sale and leaseback
transactions permitted by Section 5.02(c)(vii);
(xii)    Liens securing Permitted Unit Investment Trust Debt;

67


51729297_11



--------------------------------------------------------------------------------




(xiii)    Liens consisting of statutory, common law or contractual setoff rights
provided by the Parent and its Subsidiaries in the ordinary course of business;
and
(xiv)    Liens not otherwise permitted by this Section 5.02(a) on assets of the
Parent and its Subsidiaries securing Debt or other obligations in the aggregate
principal amount not to exceed $10,000,000 at any time outstanding.
(b)    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except that
(i)    Parent or any Subsidiary of the Parent may merge or consolidate with any
other Subsidiary of the Parent;
(ii)    any Subsidiary of the Parent may merge with any other Person, provided
that such merger does not result in the loss by the Parent in any fiscal year of
business operations or assets which, when aggregated with all other such mergers
and all dispositions of assets permitted by Section 5.02(c)(iii) (taking into
account the proviso in such Section 5.02(c)(iii)) for such fiscal year,
generated more than twenty percent (20%) of the Consolidated operating income of
the Parent during the immediately preceding fiscal year of the Parent;
provided, however, that in each case, immediately after giving effect thereto,
(A) no event shall occur and be continuing that constitutes a Default, (B) if
the Borrower is party to such merger or consolidation, then the Borrower is the
surviving corporation or company, as the case may be; and (C) in the case of any
merger or consolidation to which the Parent is a party, then the Parent is the
surviving company; and provided further, that in each case, the representations
and warranties contained in Section 4.01(a) with respect to the Borrower shall
at all times be true and correct in all respects (except with respect to the
good standing of the Borrower, which shall be true and correct in all material
respects).
(c)    Sales, Etc. of Assets. Sell, lease (as lessor), transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease (as lessor),
transfer or otherwise dispose of, any assets, or grant any option or other right
to purchase, lease or otherwise acquire any assets, except:
(i)    in a transaction authorized by subsection (b) of this Section;
(ii)    the sale or other disposition to a third-party investor by the Parent or
any of its Subsidiaries of its rights to receive distribution fees and
contingent deferred sales charges pursuant to a securitization program;
(iii)    the Parent and its Subsidiaries may, during any fiscal year of the
Parent (the "Test Year"), sell, lease, transfer or otherwise dispose of assets
(including equity securities owned by such Persons) which, when aggregated with
all other such dispositions and all mergers permitted by Section 5.02(b)(ii)
(where such merger resulted in the loss by the Parent or a Subsidiary, as
applicable, of business operations or assets) for such Test Year, generated up
to, but not exceeding, twenty percent (20%) of the Consolidated operating income
of the Parent during the immediately preceding fiscal year of the Parent;
provided,

68


51729297_11



--------------------------------------------------------------------------------




that any determination of compliance with this clause (iii) shall take into
account contributions to Consolidated operating income as measured on a pro
forma basis for such immediately preceding fiscal year resulting from any
acquisition by the Parent or its Subsidiaries of operating assets (or
acquisition of equity securities of any Person holding such assets) that
occurred during such Test Year or that is anticipated to occur within the twelve
(12) month period immediately following the date on which the Parent or its
Subsidiary, as applicable, shall have entered into a definitive agreement for
such acquisition if such definitive agreement is entered into during such Test
Year.
(iv)    any Subsidiary of the Parent (other than the Borrower) may sell, lease,
transfer or otherwise dispose of up to (and including) all or substantially all
of its assets to the Parent or any other Subsidiary of the Parent;
(v)    sales or other dispositions of obsolete equipment and furniture;
(vi)    sales of assets pursuant to sale and leaseback transactions; and
(vii)    the sale, transfer or other disposition of cash, cash equivalents and
securities in the ordinary course of business.
(d)    Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; provided, however, that nothing contained herein
shall restrict or limit such Persons from engaging in any business (including by
way of investment or acquisition) that is reasonably related, complimentary or
ancillary to the businesses of the Parent and its Subsidiaries carried on as of
the date hereof.
(e)    Accounting Changes. Make or permit, or permit any of its Significant
Subsidiaries to make or permit, any material change in accounting policies or
reporting practices, except (i) as required by Securities Laws, the SEC or GAAP
applicable to the Parent or such Significant Subsidiary, (ii) with respect to
any Significant Subsidiary, to adopt GAAP, or (iii) any change by a Significant
Subsidiary to International Financial Reporting Standards as may be required by
applicable regulatory authorities.
(f)    Transactions with Affiliates. Conduct, or permit any of its Subsidiaries
to conduct, transactions material to business of the Parent, the Borrower or
such Subsidiary with any of their Affiliates except in the ordinary course of
business of and pursuant to the reasonable requirements of the Parent’s, the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms that
are not materially less favorable to the Parent, the Borrower or such
Subsidiary, as the case may be, than those which would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to:
(i)    any transaction (A) between or among the Parent and its Subsidiaries not
involving any other Affiliates, (B) with any Special Purpose Subsidiary, and (C)
between the Parent or any of its Subsidiaries and their respective employees to
make loans to such employees for purposes of exercising stock options of such
employees and paying tax

69


51729297_11



--------------------------------------------------------------------------------




liabilities of such employees associated therewith, provided that the total of
all such loans shall not exceed $25,000,000 in an aggregate principal amount at
any one time outstanding;
(ii)    any transaction between or among (A) the Parent or any Subsidiary and
(B) any Person sponsored by the Parent or any Subsidiary or for which the Parent
or any Subsidiary provides advisory, administrative, supervisory, management,
consulting, underwriting or similar services, provided that such transaction is
not prohibited under the Investment Company Act of 1940, the Investment Advisers
Act of 1940 or other applicable law, rule, regulation or order; and
(iii)    any transaction with an Affiliate so long as such transaction is
approved by a majority of the Disinterested Directors of the Parent or the
applicable Subsidiary who is entering into such transaction with such Affiliate.
(g)    Subsidiary Debt. Permit its Subsidiaries, other than (1) the Borrower and
(2) any Finance Subsidiary (subject to the last sentence of this subsection
(g)), collectively to create, incur, assume or suffer to exist any Adjusted Debt
in excess of $300,000,000 in aggregate principal amount at any one time
outstanding; provided, however, that the foregoing restriction shall not apply
to any (i) Adjusted Debt of a Subsidiary (including any Person that will be or
become a Subsidiary) of the Parent (including any refinancings, amendments or
extensions of such Adjusted Debt that do not increase, or provide for the
increase of, the aggregate principal amount of such Adjusted Debt) that is
assumed in connection with (but not established in contemplation of) (A) a
transaction that is permitted pursuant to Section 5.02(b) or (B) the purchase or
acquisition of all of the capital stock of, or all or substantially all of the
assets of, another Person, (ii) Subsidiary Non-Recourse Debt, (iii) letters of
credit entered into pursuant to and in accordance with regulatory requirements
in the ordinary course of such Subsidiary's unit investment trust business, (iv)
Permitted Unit Investment Trust Debt to the extent that any such Debt (A) is not
outstanding for longer than 5 consecutive Business Days, and (B) so long as such
Debt is outstanding, it is supported by readily marketable securities that are
in an amount sufficient to repay such Debt and accrued interest thereon and fees
associated therewith and that are held in trust or otherwise set aside for the
repayment of such Permitted Unit Investment Trust Debt, or if there is an
insufficiency in such amount, the amount of such insufficiency shall be
otherwise permitted under this Section 5.02(g), and (v) guarantee by a
Subsidiary of any Debt qualifying under clauses (i) through (iv) of this Section
5.02(g). For the avoidance of doubt, “Adjusted Debt” shall exclude (x) Debt of
any Subsidiary owing to the Parent or any other Subsidiary and (y) Debt of the
Parent owing to any Subsidiary. With respect to any Non-Loan Party Finco, such
Non-Loan Party Finco shall only be excluded from the foregoing restrictions so
long as such Non-Loan Party Finco remains a Finance Subsidiary; provided that,
in the event a Non-Loan Party Finco shall make any loan or other advance (a
“Finco Loan”) to any Subsidiary of the Parent that is not a Loan Party (such
Subsidiary, a “Finco Loan Recipient”), such Finco Loan shall be subject to an
intercreditor agreement among all Finco Loan Recipients effectively providing
for pari passu treatment with respect to the Obligations and the Debt of each
Non-Loan Party Finco, such intercreditor agreement to be in form and substance
reasonably satisfactory to the Administrative Agent. So long as doing so would
not result in a Non-Loan Party Finco ceasing to be or qualify as a Finance
Subsidiary, each Non-Loan Party Finco that makes a Finco Loan to a Finco Loan
Recipient shall provide an acknowledgment and consent to such

70


51729297_11



--------------------------------------------------------------------------------




intercreditor agreement (and in the event such acknowledgment and consent would
result in a Non-Loan Party Finco ceasing to be or qualify as a Finance
Subsidiary, the Parent shall instead provide an acknowledgment and consent to
such intercreditor agreement for itself and on behalf of its Subsidiaries).
(h)    Sanctions. Directly or indirectly, use the proceeds of any extension of
credit hereunder, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity that, at the time of
such funding, is a Sanctioned Person or in any Designated Jurisdiction.
Section 5.03    Financial Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit or
other L/C Obligation shall remain outstanding, the Parent will:
(a)    Debt/EBITDA Ratio. Maintain at the end of each fiscal quarter of the
Parent a Debt/EBITDA Ratio not greater than 3.25 to 1.00.
(b)    Coverage Ratio. Maintain at the end of each fiscal quarter of the Parent
a ratio of EBITDA (excluding for purpose of this calculation of EBITDA only that
portion of EBITDA attributable to the net income, expenses, losses, charges and
gains of each Special Purpose Subsidiary) for the four consecutive fiscal
quarters of the Parent ended on or immediately prior to the date of
determination to interest payable on, and amortization of debt discount in
respect of, Adjusted Debt (excluding from Adjusted Debt for purposes of this
Section 5.03(b) (i) Subsidiary Non-Recourse Debt and (ii) so long as the Parent
and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback Bonds,
liabilities with respect to the Office Equipment Sale and Leaseback Lease, in
each case to the extent otherwise included in Adjusted Debt) for such period, of
not less than 4.00 to 1.00.
ARTICLE VI    

EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same becomes due and payable; the Borrower shall fail to
provide any Cash Collateral required by Section 2.03(a)(ii)(B) on or prior to
the Letter of Credit Expiration Date; or the Borrower shall fail to pay any
interest on any Advance or any L/C Obligation or make any other payment of fees
or other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or
(b)    Any representation or warranty made by any Loan Party under any Loan
Document or by the Parent or the Borrower (or any of its respective officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made; or

71


51729297_11



--------------------------------------------------------------------------------




(c)    (i) The Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(c), (d) or (h), 5.02 or 5.03,
or (ii) the Parent or the Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
(d)    The Parent or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $75,000,000 (or the equivalent thereof in any other
currencies) in the aggregate (but excluding Debt outstanding hereunder) of the
Parent or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
(e)    The Parent or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Parent or any
of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 45 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Parent or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f)    Any judgment or order for the payment of money in excess of $75,000,000
(or the equivalent thereof in any other currencies) shall be rendered against
the Parent or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order in excess of $75,000,000 (or
the equivalent thereof in any other currencies) is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such

72


51729297_11



--------------------------------------------------------------------------------




insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such excess amount; or
(g)    Any non-monetary judgment or order shall be rendered against the Parent
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(h)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, of Voting Stock of the Parent (or other securities convertible into
such Voting Stock) representing 33% or more of the combined voting power of all
Voting Stock of the Parent; or (ii) during the period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (A) who were
members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved (including approval solely for purposes of satisfying this
provision) by individuals referred to in clause (A) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved (including approval solely for
purposes of satisfying this provision) by individuals referred to in clauses (A)
and (B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(i)    Any ERISA Event shall have occurred with respect to a Plan, or any Loan
Party or any ERISA Affiliate shall have incurred or be reasonably expected to
incur liability under Section 4064 or 4069 of ERISA, and the sum (determined as
of the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates incurred or expected to be incurred with respect to
Section 4064 or 4069 of ERISA or related to such ERISA Event) exceeds
$37,500,000; or
(j)    Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $37,500,000 or requires payments exceeding $7,500,000 per
annum; or
(k)    Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $37,500,000;

73


51729297_11



--------------------------------------------------------------------------------




(l)    Any Governmental Authority or regulatory body shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which prohibits, enjoins or otherwise restricts the Parent or any
of its Subsidiaries in a manner that has a Material Adverse Effect; or
(m)    Any material provision of the Guaranty shall for any reason cease to be
valid and binding on the Parent (other than by termination of the Guaranty) or
the Parent shall so state in writing, but in either case, only if such event
could reasonably be expected to have a Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the Advances and the
Notes, all the L/C Borrowings, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable and
pursue all rights under any Guaranty, whereupon the Advances and the Notes, all
the L/C Borrowings, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower and
(iii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, require that the Borrower Cash Collateralize the
outstanding Letters of Credit (in an amount equal to 100% of the then
Outstanding Amount thereof); provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to the Parent or any
Significant Subsidiary under the bankruptcy code of the United States, or any
other liquidation, conservatorship, bankruptcy, reorganization or other similar
debtor relief laws of the United States, the United Kingdom or Bermuda, (A) the
obligation of each Lender to make Advances and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically be terminated, (B) the Notes,
all such interest and all such amounts (including without limitation all L/C
Borrowings) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower and (C) the obligation of the Borrower to Cash
Collateralize the outstanding Letters of Credit as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
Section 6.02    Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Notes and the L/C Borrowings have
automatically become immediately due and payable and the outstanding Letters of
Credit have automatically been required to be Cash Collateralized as set forth
in Section 6.01), any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.18 and 8.16, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative

74


51729297_11



--------------------------------------------------------------------------------




Agent and amounts payable under Article II) payable to the Administrative Agent
in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article II), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on any L/C Borrowings (which have not been funded by L/C
Advances) payable only to the L/C Issuer, and interest on any Swing Line Loans
payable only to the Swing Line Lender, ratably among the L/C Issuer and the
Swing Line Lender in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of any L/C Borrowings (which have not been funded by L/C Advances)
payable only to the L/C Issuer, and principal of Swing Line Loans payable only
to the Swing Line Lender; ratably among the L/C Issuer and the Swing Line Lender
in proportion to the respective amounts described in this clause Fourth payable
to them;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on any of the Advances (other than Swing
Line Loans) and L/C Advances, payable to the Lenders, ratably among them in
proportion to the respective amounts described in this clause Fifth held by
them;
Sixth, to payment of that portion of the Obligations constituting unpaid
principal on any of the Advances (other than Swing Line Loans) and L/C Advances,
ratably among the Lenders in proportion to the respective amounts described in
this clause Sixth held by them;
Seventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of 100% of the
aggregate undrawn amount of outstanding Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.03 or 2.18.
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to Sections 2.03(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

75


51729297_11



--------------------------------------------------------------------------------




ARTICLE VII    

ADMINISTRATIVE AGENT
Section 7.01    Appointment and Authority. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.
Section 7.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 7.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 8.01) or (ii) in the absence of

76


51729297_11



--------------------------------------------------------------------------------




its own gross negligence or willful misconduct, provided, such limitation of
liability of the Administrative Agent shall not prohibit or limit any cause of
action the Borrower may otherwise have against any Lender. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Advance or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
Section 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 7.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with

77


51729297_11



--------------------------------------------------------------------------------




the Borrower so long as no Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section; provided, such
Lenders so acting directly shall be and be deemed to be protected by all
indemnities and other provisions herein for the benefit and protection of the
Administrative Agent as if each such Lender were itself the Administrative
Agent. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender; (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents; and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
Section 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties

78


51729297_11



--------------------------------------------------------------------------------




and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer.
Section 7.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel, and
all other amounts, due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.05 and 8.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 8.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting any amount owing by a Loan Party to a Lender or the Administrative
Agent or the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

79


51729297_11



--------------------------------------------------------------------------------




ARTICLE VIII    

MISCELLANEOUS
Section 8.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 3.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated), increase any Lenders pro rata share requirement to fund
any Advance or participate in any Swing Line Loan or Letter of Credit (other
than as set forth in Section 8.16), or require any Lender to make Advances or
participate in Letters of Credit in any currency other than Dollars or Sterling,
in each case, without the written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on any
Advance or L/C Borrowing, or (subject to clause (iii) of the last proviso to
this Section 8.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend Section 2.08(b) or to waive any obligation of the Borrower
to pay Letter of Credit Fees at rate equal to the Applicable Margin for
Eurodollar Rate Advances plus 2% per annum;
(e)    change Section 2.16 or Section 6.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(g)    except in connection with permitted mergers under Section 5.02(b),
permitted asset sales under Section 5.02(c) and other transactions permitted
hereunder, release the Parent from the Guaranty without the written consent of
each Lender; or

80


51729297_11



--------------------------------------------------------------------------------




(h)    change Section 2.03(a)(ii) or change Section 2.03(b)(iii) in a manner
that would (1) allow a Letter of Credit to have an expiry date more than twelve
(12) months after the date of issuance or last extension, (2) change the
conditions for the issuance or extension of a Letter of Credit having an expiry
date later than the Letter of Credit Expiration Date, or (3) allow any
Auto-Extension Letter of Credit to have an expiry date more than twelve months
past the Letter of Credit Expiration Date, in each case, without the consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (i) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (ii) any waiver, amendment or
other modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Section 8.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Parent, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, telecopier number, electronic mail
address(es) or telephone number specified for such Person on Schedule 8.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address(es) or telephone number specified for such Lender’s Domestic
Lending Office on Schedule I.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

81


51729297_11



--------------------------------------------------------------------------------




Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder, except for any notice of service of
process under Section 8.12 or otherwise which shall be given in writing only as
provided by applicable law, may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II. The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

82


51729297_11



--------------------------------------------------------------------------------




(d)    Change of Address, Etc. Each of the Borrower, the Parent, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Parent, the Administrative Agent, the
L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing and Swing
Line Loan Notices) that the Administrative Agent or such Lender reasonably
believes has been given by or on behalf of the Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice that
the Administrative Agent, such Lender or such Related Party reasonably believes
has been given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 8.03    No Waiver; Remedies. No failure on the part of any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay in exercising,
any right, remedy, power or privilege hereunder or under any Note shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Section 8.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer), in

83


51729297_11



--------------------------------------------------------------------------------




connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made or the Notes or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Notes or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower agrees to indemnify and
hold harmless the Administrative Agent (and each sub-agent thereof), each Lender
and the L/C Issuer, each of their respective Affiliates, and each Related Party
of any of the foregoing Persons (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees, charges, disbursements and expenses of
counsel for any Indemnified Party) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any other Loan Document, any of
the transactions contemplated herein or therein (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), the actual or proposed use of the proceeds
of the Advances, or, in the case of the Administrative Agent (and any such
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct as finally determined in a nonappealable
judgment by a court of competent jurisdiction. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower or any other Loan Party, its
respective directors, shareholders or creditors or an Indemnified Party or any
other Person and regardless of whether any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. This Section 8.04(b) shall not apply with respect to Taxes other
than any Taxes that represent claims, damages, losses, liabilities, expenses,
etc. arising from any non-Tax claim.
(c)    Other Costs. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made (i) by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.09(d), 2.11 or 2.13,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or (ii) by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.11, or (iii) as part of a
re-allocation of the Commitments of the Lenders as a result of an increase in
Commitments pursuant to Section 2.19, then the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation

84


51729297_11



--------------------------------------------------------------------------------




or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance, less the return such Lender reasonably expects to receive
on its redeployment of funds.
(d)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and without regard to the last sentence in the definition of
Pro Rata Share Percentage) of such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party thereof acting for the Administrative Agent (or any such
sub-agent) or the L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (d) are subject to the provisions of
Section 2.02(e).
(e)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnified Party referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except as a result of such Indemnified Party’s
gross negligence of willful misconduct.
(f)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(g)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section and Sections 2.12 and 2.15 herein shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Total Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
Section 8.05    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or the
Note held by such Lender, whether or not such Lender or the L/C Issuer shall
have

85


51729297_11



--------------------------------------------------------------------------------




made any demand under this Agreement, any other Loan Document or such Note and
although such obligations may be unmatured; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 8.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender, the L/C Issuer and their respective Affiliates may
have.
Section 8.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the L/C Issuer
and each Lender (except by operation of law or to the extent permitted
hereunder) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, and (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Advances and the L/C
Advances at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
(B) and in any case not described in subsection b(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject

86


51729297_11



--------------------------------------------------------------------------------




to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 and increments of $1,000,000 in excess
thereof unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and the L/C
Advances or the Commitment assigned, except that this clause (ii) shall not
apply to rights of the Swing Line Lender in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
Eligible Assignee, if it is not a Lender,

87


51729297_11



--------------------------------------------------------------------------------




shall deliver to the Administrative Agent an administrative questionnaire and
the Administrative Agent shall further deliver such administrative questionnaire
to the Borrower.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower, the Parent or any of the Borrower’s or Parent’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person which, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment by such
Lender shall be effective unless and until, in addition to the other conditions
thereto set forth herein, the applicable assignor or assignee shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
Advances and participations in Letters of Credit and Swing Line Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations it may theretofore have as a Lender, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.12, 2.15, and 8.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

88


51729297_11



--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances and L/C Advances
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register the designation, and revocation of designation, of any Lender as a
Defaulting Lender of which it has received notice. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations.
(i)     Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural person, a Defaulting
Lender, the Parent, the Borrower or any of the Parent’s or the Borrower’s
respective Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances (including
such Lender’s participations L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.04(d)
without regard to the existence of any participation.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.15 and 8.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and

89


51729297_11



--------------------------------------------------------------------------------




address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.15 as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Advances pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower
and the Lenders, resign as Swing Line Lender. In the event of any such
resignation, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing

90


51729297_11



--------------------------------------------------------------------------------




Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Advances or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Advances or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor and acceptance of such
appointment by the successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
Section 8.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuer and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.19(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider, in each case, relating
to the Borrower and its obligations, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or any other Subsidiary of
the Parent or the credit facilities provided hereunder or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder (h) with the consent of the Parent or the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section actually known to or caused by the disclosing
party or (y) becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than the Parent or the Borrower.

91


51729297_11



--------------------------------------------------------------------------------




For purposes of this Section, “Information” means all information received from
the Parent, the Borrower or any other Subsidiary of the Parent relating to the
Parent, the Borrower or any such Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, the L/C Issuer or any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower or any such Subsidiary, provided
that, in the case of information received from the Parent, the Borrower or any
such Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary of either thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including Federal and state
securities laws with respect to Lenders subject to such laws and only to the
extent such laws are applicable to such Lender.
Section 8.08    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 8.10    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Borrowing, any Advance or any L/C Credit Extension, and shall continue in
full force and effect as long as any Advance or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit or L/C Obligation
shall remain outstanding.
Section 8.11    Replacement of Lenders. (i) If any Lender requests compensation
under Section 2.12, (ii) if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, (iii) if any Lender is, or within fifteen (15)
Business Days of such assignment or delegation was, a Defaulting Lender, (iv) if
any Lender is unable to make Eurocurrency Rate Advances pursuant to Section
2.13, or (v)

92


51729297_11



--------------------------------------------------------------------------------




if any Lender shall fail to provide any consent, or consent to any waiver or
amendment, agreed to by the Required Lenders then the Borrower may, at its sole
expense and effort, upon written notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid (or cause to be paid) to the Administrative
Agent the assignment fee specified in Section 8.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 8.04(c)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable laws;
(e)    no Default or Event of Default shall have occurred and be continuing; and
(f)    such parties to the assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the assignee shall deliver
to the Administrative Agent an administrative questionnaire.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 8.12    Jurisdiction, Etc.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York County and the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the Parent and the Borrower hereby agrees that
service of process in any such action or proceeding brought in any such New York
State court or in such federal court may be made upon the Parent and the
Borrower c/o Invesco Group Services, Inc. at its offices at 1555 Peachtree
Street N.E., Atlanta, Georgia 30309, Attention: General Counsel

93


51729297_11



--------------------------------------------------------------------------------




(the “Process Agent”), and hereby further agrees that the failure of the Process
Agent to give any notice of any such service to the Parent or the Borrower, as
applicable, shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    To the extent that either the Parent or the Borrower has or hereafter may
acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parent and the Borrower hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Documents.
Section 8.13    Judgment.
(a)    Rate of Exchange. If, for the purpose of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under the Notes in another
currency into Dollars, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase such other currency with Dollars in New York City, New York, at the
close of business on the Business Day immediately preceding the day on which
final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase.
(b)    Indemnity. The obligation of the Borrower in respect of any sum due from
it to the Administrative Agent or any Lender hereunder or under any Note shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day next succeeding receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in such
other currency, the Administrative Agent or such Lender, as the case may be,
may, in accordance with normal banking procedures, purchase Dollars with such
other currency. If the Dollars so purchased are less than the sum originally due
to the Administrative Agent or such Lender in Dollars, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender against such loss, and if the Dollars so
purchased exceed the sum originally due to any the Administrative Agent or any
Lender in Dollars, the Administrative Agent or such Lender agrees to remit to
the Borrower such excess.
Section 8.14    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT

94


51729297_11



--------------------------------------------------------------------------------




MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 8.15    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Parent that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
Section 8.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender as provided in Section 8.16(b), to
the extent permitted by applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 8.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.18; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance or L/C Advance in
respect of which that Defaulting Lender has failed to fund its portion

95


51729297_11



--------------------------------------------------------------------------------




thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Advances or L/C Borrowings were made at a time
when the conditions set forth in Section 3.02 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or L/C Borrowings owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 8.16(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any facility fee pursuant to Section 2.05(a) except to the extent
allocable to the sum of (1) the Outstanding Amount of Advances and L/C Advances
funded by it and (2) its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.03,
Section 2.18, or Section 8.16(a)(ii), as applicable, and (B) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(h). In
the event that any such Defaulting Lender's participation obligation has not
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, the Borrower shall (x) be required to pay to each of the L/C
Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (y)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender.
(iv)    Reallocation of Pro Rata Share Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of

96


51729297_11



--------------------------------------------------------------------------------




Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Advances and L/C Advances of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.18.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share
Percentage (without giving effect to Section 8.16(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
The Administrative Agent, the L/C Issuer or the Swing Line Lender will promptly
notify the Borrower at the time the Administrative Agent, the L/C Issuer or the
Swing Line Lender determines or is otherwise informed of the existence of a
Defaulting Lender.
Section 8.17    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arrangers are arm’s-length commercial transactions between the Parent, the
Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
of the Parent and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Parent and the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions

97


51729297_11



--------------------------------------------------------------------------------




of the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) each of the Administrative Agent, the Lenders and each Arranger is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any of the Loan Parties or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender or Arranger has any obligation to any of the Loan Parties
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender or Arranger has any obligation to disclose any of such interests to any
of the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent or any Lender or any Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 8.18    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Advances or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 8.19    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
8.19, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by the bankruptcy code
of the United States or any comparable bankruptcy, insolvency, receivership,
reorganization or other debtor relief laws, as determined in good faith by the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
[Signature Pages Follow]



98


51729297_11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.
BORROWER:
INVESCO FINANCE PLC


By:/s/ Loren M. Starr        
Name: Loren M. Starr        
Title: Director        




PARENT:
INVESCO LTD.


By: /s/ Loren M. Starr        
Name: Loren M. Starr        
Title: Senior Managing Director and Chief
Financial Officer        







Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative     Agent
By: /s/ Alan Tapley        
Name: Alan Tapley
Title: Assistant Vice President




LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Matthew C. White        
Name: Matthew C. White
Title: Vice President




CITIBANK N.A.
By: /s/ Alex Duka        
Name: Alex Duka
Title: Managing Director




CANADIAN IMPERIAL BANK OF COMMERCE, New York Branch
By: /s/ Robert Robin        
Name: Robert Robin
Title: Authorized Signatory




CANADIAN IMPERIAL BANK OF COMMERCE, New York Branch
By: /s/ Darrel Ho        
Name: Darrel Ho
Title: Authorized Signatory





Credit Agreement
Signature Page

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION
By: /s/ Jonathan David        
Name: Jonathan David
Title: Managing Director




JPMORGAN CHASE BANK, N.A.
By: /s/ Jack Matteis        
Name: Jack Matteis
Title: Executive Director




MORGAN STANLEY BANK, N.A.
By: /s/ Kelly Chin        
Name: Kelly Chin
Title: Authorized Signatory




TORONTO DOMINION (NEW YORK) LLC
By: /s/ Paul Beltrame        
Name: Paul Beltrame
Title: Vice President




SUNTRUST BANK
By: /s/ David Bennett        
Name: David Bennett
Title: Director




THE BANK OF NEW YORK MELLON
By: /s/ Kenneth P. Sneider, Jr.        
Name: Kenneth P. Sneider, Jr.
Title: Managing Director





Credit Agreement
Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.
By: /s/ David J. Bendel        
Name: David J. Bendel
Title: Director




CREDIT SUISSE, CAYMAN ISLANDS BRANCH
By: /s/ Doreen Barr        
Name: Doreen Barr
Title: Authorized Signatory
By: /s/ Ryan Long        
Name: Ryan Long
Title: Authorized Signatory




STATE STREET BANK AND TRUST
COMPANY
By: /s/ Paul Koobatian        
Name: Paul Koobatian
Title: Vice President




BARCLAYS BANK PLC
By: /s/ Tom Burton        
Name: Tom Burton
Title: Authorised Signatory




BNP PARIBAS
By: /s/ Christina Feicht        
Name: Christina Feicht
Title: Managing Director
By: /s/ Stan Bradley        
Name: Stan Bradley
Title: Managing Director

Credit Agreement
Signature Page

--------------------------------------------------------------------------------




SCHEDULE I
LIST OF APPLICABLE LENDING OFFICES
Name of Initial Lender
Domestic Lending Office
Eurocurrency Lending Office
Bank of America, N.A.
See Schedule 8.02
Citibank N.A.


1615 Brett Road, Building III
New Castle, Delaware 19720
Attention: Vince Napoli
Telephone: 302-894-6052
Facsimile: 212-994-0847
1615 Brett Road, Building III
New Castle, Delaware 19720
Attention: Vince Napoli
Telephone: 302-894-6052
Facsimile: 212-994-0847
Canadian Imperial Bank of Commerce
595 Bay Street, 5th Floor
Toronto, ON M5G 2C2
CIBC-CPS-US, Credit Monitoring Attention: Amon Akibode
Telephone: 416-784-7147
Facsimile: 905-948-1934
595 Bay Street, 5th Floor
Toronto, ON M5G 2C2
CIBC-CPS-US, Credit Monitoring Attention: Cherry Chen
Telephone: 416-309-3315
Facsimile: 905-948-1934
HSBC Bank USA, National Association
One HSBC Center
Buffalo, New York 14203
Attention: Donna L. Riley
Telephone: 716-841-4178
Facsimile: 716-841-0296
452 Fifth Avenue
New York, New York 10018
Attention: Myriam Ferguson
Telephone: 212-525-7292
Facsimile: 847-793-3415
JPMorgan Chase Bank
270 Park Avenue, Floor 4
New York, New York 10017
Attention: Ayesha Umer
Telephone: 212-270-6851
Facsimile: 212-270-1511
270 Park Avenue, Floor 4
New York, New York 10017
Attention: Ayesha Umer
Telephone: 212-270-6851
Facsimile: 212-270-1511
Morgan Stanley Bank, N.A.
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Attention: Carrie D. Johnson
Telephone: 801-236-3655
Facsimile: 718-233-0967
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Attention: Carrie D. Johnson
Telephone: 801-236-3655
Facsimile: 718-233-0967
SunTrust Bank
303 Peachtree Street, 10th Floor
Atlanta, Georgia 30308
Attention: Deborah Scruggs
Telephone: 404-230-1938
Facsimile: 404-588-4402
303 Peachtree Street, 10th Floor
Atlanta, Georgia 30308
Attention: Deborah Scruggs
Telephone: 404-230-1938
Facsimile: 404-588-4402
The Bank of New York Mellon
One Wall Street, 17th Floor
New York, New York 10286
Attention: Kenneth P. Sneider, Jr.
Telephone: 212-635-6863
Facsimile: 212-635-8541
One Wall Street, 17th Floor
New York, New York 10286
Attention: Kenneth P. Sneider, Jr.
Telephone: 212-635-6863
Facsimile: 212-635-8541
Toronto Dominion (New York) LLC
31 West 52nd Street
New York, New York 10019
Attention: Christine Kim
Telephone: 416-982-7742
Facsimile: 416-983-0003
31 West 52nd Street
New York, New York 10019
Attention: Christine Kim
Telephone: 416-982-7742
Facsimile: 416-983-0003
Wells Fargo Bank, N.A.
90 South 7th Street
MAC N9305-075
Minneapolis, Minnesota 55402
Attention: Thomas Doddridge
Telephone: 312-781-0722
Facsimile: 312-845-8606
90 South 7th Street
MAC N9305-075
Minneapolis, Minnesota 55402
Attention: Thomas Doddridge
Telephone: 312-781-0722
Facsimile: 312-845-8606


Schedule I
52529135_4

--------------------------------------------------------------------------------




Name of Initial Lender
Domestic Lending Office
Eurocurrency Lending Office
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, New York 10010
Attention: Jay Chall
Telephone: 212-325-9010
Facsimile: 212-743-1843
Eleven Madison Avenue
New York, New York 10010
Attention: Jay Chall
Telephone: 212-325-9010
Facsimile: 212-743-1843
State Street Bank and Trust Company
100 Huntington Avenue
Tower 1, 4th Floor
Boston, Massachusetts 02206
Attention: Eola Romano
Telephone: 617-662-8580
Facsimile: 617-988-6677
100 Huntington Avenue
Tower 1, 4th Floor
Boston, Massachusetts 02206
Attention: Eola Romano
Telephone: 617-662-8580
Facsimile: 617-988-6677
Barclays Bank PLC
1 Churchill Place
London, E14 5HP
Attention: Adam Bealey
Telephone: 44 (0) 20 7116 8472
Facsimile: N/A
1 Churchill Place
London, E14 5HP
Attention: Adam Bealey
Telephone: 44 (0) 20 7116 8472
Facsimile: N/A
BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Sean Bradley
Telephone: 212-841-2108
Facsimile: 212-841-2717
787 Seventh Avenue
New York, New York 10019
Attention: Sean Bradley
Telephone: 212-841-2108
Facsimile: 212-841-2717








Schedule I
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 1.01
COMMITMENTS
Lender
 
Commitment
 
Applicable
Percentage
Bank of America, N.A.
 
$
110,000,000.00
 
8.800000000
%
Citibank N.A.
 
$
110,000,000.00
 
8.800000000
%
Canadian Imperial Bank of Commerce
 
$
100,000,000.00
 
8.000000000
%
HSBC Bank USA, National Bank
 
$
100,000,000.00
 
8.000000000
%
JPMorgan Chase Bank, N.A.
 
$
100,000,000.00
 
8.000000000
%
Morgan Stanley Bank, N.A.
 
$
100,000,000.00
 
8.000000000
%
SunTrust Bank
 
$
100,000,000.00
 
8.000000000
%
The Bank of New York Mellon
 
$
100,000,000.00
 
8.000000000
%
Toronto Dominion (New York) LLC
 
$
100,000,000.00
 
8.000000000
%
Wells Fargo Bank, N.A.
 
$
100,000,000.00
 
8.000000000
%
Credit Suisse AG, Cayman Islands Branch
 
$
70,000,000.00
 
5.600000000
%
State Street Bank and Trust Company
 
$
70,000,000.00
 
5.600000000
%
Barclays Bank PLC
 
$
45,000,000.00
 
3.600000000
%
BNP Paribas
 
$
45,000,000.00
 
3.600000000
%
Total
 
$
1,250,000,000.00
 
100.000000000
%








Schedule 1.01
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 4.01(b)
SUBSIDIARIES
 
Company Name
1.    
Absolute Recovery Advisors
2.    
Absolute Recovery LLC
3.    
Atlantic Trust Group, Inc.
4.    
Atlantic Wealth Holdings Limited
5.    
Atlantic Wealth Management Limited
6.    
C M Investment Nominees Limited
7.    
Chancellor Citiventure 96 Partner (Cayman) Ltd
8.    
Coff Associates (Cayman) Limited
9.    
CPCO Associates (Cayman) Limited
10.    
Concord Capital Limited
11.    
Elliot Associates Limited
12.    
Finemost Limited
13.    
Fund Management Company
14.    
Horizon Flight Works LLC
15.    
Huaneng Invesco WLR Investment Consulting Company Ltd.
16.    
HVH Immobilien- und Beteiligungs GmbH
17.    
HVH USA, Inc.
18.    
India Asset Recovery Management Limited
19.    
INVESCO (B.V.I.) NOMINEES LIMITED
20.    
Invesco Administration Services Limited
21.    
Invesco Advisers, Inc.
22.    
Invesco Aim Global Holdings, Inc.
23.    
Invesco Aim Retirement Services, Inc.
24.    
Invesco Asian Real Estate Partners II (USD) LP
25.    
INVESCO Asset Management (Bermuda) Ltd
26.    
Invesco Asset Management (Japan) Limited
27.    
Invesco Asset Management Asia Limited
28.    
Invesco Asset Management Australia (Holdings) Ltd
29.    
Invesco Asset Management Deutschland GmbH
30.    
INVESCO Asset Management Ireland Holdings Limited
31.    
Invesco Asset Management Limited
32.    
Invesco Asset Management Pacific Limited
33.    
Invesco Asset Management SA
34.    
Invesco Asset Management Singapore Ltd
35.    
Invesco Asset Management Österreich GmbH
36.    
Invesco Australia Limited
37.    
Invesco Canada Holdings Inc.


Schedule 4.01(b)
52529135_4

--------------------------------------------------------------------------------




38.    
Invesco Canada Ltd.
39.    
Invesco Capital Markets, Inc.
40.    
Invesco (Cayman Islands) Ltd.
41.    
Invesco CE SA
42.    
Invesco Distributors, Inc.
43.    
Invesco Far East Limited
44.    
Invesco Finance Inc.
45.    
Invesco Finance PLC
46.    
Invesco Fund Managers Limited
47.    
INVESCO Funds Group, Inc.
48.    
INVESCO Global Asset Management Limited
49.    
Invesco Global Asset Management (Bermuda) Ltd.
50.    
Invesco Global Investment Funds Limited
51.    
Invesco Global Real Estate Asia Pacific
52.    
Invesco Great Wall Fund Management Co. Ltd.
53.    
Invesco Group Limited
54.    
Invesco Group Services, Inc.
55.    
Invesco GT Asset Management Limited
56.    
Invesco Holding Company Limited
57.    
Invesco Holding Germany GmbH
58.    
INVESCO Holding Germany Ltd & Co OHG
59.    
INVESCO Holland B.V.
60.    
Invesco Hong Kong Limited
61.    
Invesco Hungary LLC
62.    
Invesco (Hyderabad) Private Limited
63.    
Invesco Inc.
64.    
Invesco Insurance Agency, Inc.
65.    
INVESCO International (Southern Africa) Limited
66.    
Invesco International Holdings Limited
67.    
INVESCO International Limited
68.    
Invesco Investment Advisers LLC
69.    
Invesco Investment Services, Inc.
70.    
Invesco Investments (Bermuda) Ltd.
71.    
Invesco Kapitalanlagegesellschaft mbH
72.    
Invesco Korean Real Estate Holdings LLC
73.    
Invesco Ltd.
74.    
Invesco Management Company Limited
75.    
INVESCO Management GmbH
76.    
Invesco Management Group, Inc.
77.    
INVESCO Management S.A.
78.    
INVESCO National Trust Company
79.    
Invesco North American Group Limited


Schedule 4.01(b)
52529135_4

--------------------------------------------------------------------------------




80.    
Invesco North American Holdings, Inc.
81.    
Invesco Pacific Group Limited
82.    
Invesco Pacific Holdings Limited
83.    
Invesco Pension Trustees Limited
84.    
Invesco Perpetual Life Limited
85.    
INVESCO Pacific Partner Ltd.
86.    
INVESCO Polska Spolka z organiczona odpowiedzialnoscia (INVESCO Polska
Sp.z.o.o.)
87.    
INVESCO Powershares Capital Management Ireland Limited
88.    
Invesco PowerShares Capital Management LLC
89.    
INVESCO Private Capital Investments, Inc.
90.    
Invesco Private Capital, Inc.
91.    
INVESCO Real Estate Germany LLC
92.    
Invesco Real Estate Germany, L.P.
93.    
Invesco Real Estate GmbH
94.    
Invesco Real Estate Korea
95.    
Invesco Real Estate Limited
96.    
Invesco Real Estate Management S.a.r.l.
97.    
INVESCO Real Estate s.r.o.
98.    
Invesco Realty Asia I, Ltd.
99.    
INVESCO Realty, Inc.
100.    
Invesco Savings Scheme (Nominees) Limited
101.    
Invesco Senior Secured Management, Inc.
102.    
Invesco Taiwan Limited
103.    
Invesco UK Holdings Limited
104.    
Invesco UK Limited
105.    
Invesco WLR Limited
106.    
Invesco WLR Private Equity Investment Management Limited
107.    
IPE Ross Management Ltd.
108.    
IRE AF II, Ltd.
109.    
IRE Advisors (Shanghai) Ltd.
110.    
IRE (China) Limited
111.    
IRE (Cayman) Limited
112.    
IRE (Hong Kong) Limited
113.    
IRE Japan, Ltd
114.    
IVZ Bahamas Private Limited
115.    
IVZ Distributors, Inc.
116.    
IVZ Finance Limited
117.    
IVZ UK Limited
118.    
IVZ Mauritius Services Private Limited
119.    
IVZ, Inc.
120.    
James Bryant Limited
121.    
PCM Properties LLC


Schedule 4.01(b)
52529135_4

--------------------------------------------------------------------------------




122.    
Perpetual Limited
123.    
Perpetual Portfolio Management Limited
124.    
Perpetual Unit Trust Management (Nominees) Limited
125.    
POCZTYLION - ARKA POWSZECHNE TOWARZYSTWO EMERYTALNE SPOLKA AKCYJNA
126.    
Religare Invesco Asset Management Company Private Ltd.
127.    
Religare Trustee Company Private Ltd.
128.    
Ross CG Management LP
129.    
Ross Expansion Associates LP
130.    
Sermon Lane Nominees Limited
131.    
Sovereign G/.P. Holdings Inc
132.    
Stein Roe Investment Counsel, Inc.
133.    
Taiyo Fund Management Co. LLC
134.    
Tower Asiapac HoldCo. LLC
135.    
Van Kampen Exchange Corp.
136.    
Van Kampen Seed LLC
137.    
VV Immobilien Verwaltungs GmbH
138.    
VV Immobilien Verwaltungs und Beteiligungs GmbH
139.    
VV USA LLC
140.    
WLR China Energy Associates Ltd
141.    
WLR Euro Wagon Management Ltd.
142.    
W.L. Ross & Co. (India) LLC
143.    
W.L. Ross M & T, LLC
144.    
W.L. Ross & Co., LLC
145.    
W.L. Ross Dip Management LLC
146.    
W.L. Ross (India) Private Limited
 
 








Schedule 4.01(b)
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 4.01(d)
REQUIRED AUTHORIZATIONS
None.











Schedule 4.01(d)
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 4.01(i)
DISCLOSED LITIGATION
None.

















Schedule 4.01(i)
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 5.02(a)
EXISTING LIENS
None.















Schedule 5.02(a)
52529135_4

--------------------------------------------------------------------------------




SCHEDULE 8.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWERS:
Invesco Finance PLC
1555 Peachtree Street, N.E.
Atlanta, Georgia 30306
Attention:     Jordan Krugman 
Telephone:     404-439-4605
Telecopier:     404-962-0896
E-Mail:     jordan.krugman@invesco.com
Website Address: Invesco.com


PARENT:
Invesco Ltd.
1555 Peachtree Street, N.E.
Atlanta, Georgia 30306
Attention:     Jordan Krugman 
Telephone:     404-439-4605
Telecopier:     404-962-0896
E-Mail:     jordan.krugman@invesco.com
Website Address: Invesco.com




ADMINISTRATIVE AGENT:
Administrative Agent’s Office (For payments and Requests for Credit Extensions):
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard
Telephone:     980-386-2881
Telecopier:     704-409-0355
E-Mail:     rose.ballard@baml.com   

Schedule 8.02
52529135_4

--------------------------------------------------------------------------------




Wiring Information:
Bank of America, N.A.
New York, New York
ABA Number:      026009593 
Account Number:     1366212250600
Account Name:    Credit Services
Reference:    INVESCO


 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code:  TX1-492-14-11
Dallas, Texas 75202-3714
Attention: 
Alan Tapley

Telephone: 
214-209-4125

Telecopier:   214-290-9507
E-Mail: 
alan.tapley@baml.com 





SWING LINE LENDER:
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard
Telephone:     980-386-2881
Telecopier:     704-409-0355
E-Mail:     rose.ballard@baml.com   


Wiring Information:
Bank of America, N.A.
New York, New York
ABA Number:      026009593 
Account Number:     1366212250600
Account Name:    Credit Services
Reference:    INVESCO





Schedule 8.02
52529135_4

--------------------------------------------------------------------------------




LC ISSUER’S OFFICE:
(New LC requests and amendments):
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, Pennsylvania 18507
Attention:     Mary J. Cooper
Telephone:     570-330-4235
Telecopier:     570-330-4186
E-Mail:     mary.j.cooper@bankofamerica.com    











Schedule 8.02
52529135_4

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF NOTE
U.S. $_______________    Dated: December 17, 2013


FOR VALUE RECEIVED, the undersigned, INVESCO FINANCE PLC, a company organized
under the laws of England and Wales (the “Borrower”), HEREBY PROMISES TO PAY to
the order of ___________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Second Amended and
Restated Credit Agreement dated as of December 17, 2013 among the Borrower,
INVESCO LTD., the Lender, certain other lenders from time to time party thereto,
and BANK OF AMERICA, N.A., as Administrative Agent for the Lender and such other
lenders and as Swing Line Lender and L/C Issuer (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
outstanding on the Termination Date. Capitalized terms used but not defined
herein shall have the meanings specified therefor in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest in respect of each Advance are payable to the
Administrative Agent for the account of the Lender in same day funds at the
Administrative Agent’s Office. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement. The Credit Agreement, among other things, (i) provides
for the making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned or the Equivalent thereof in Sterling, the indebtedness of the
Borrower resulting from each such Advance being evidenced by this Note, (ii)
contains provisions for determining the Dollar Equivalent of Advances
denominated in Sterling and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.


[Remainder of page left blank intentionally; signature page follows.]



A-1
Form of Note
52532342_4

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


INVESCO FINANCE PLC


By:     
Name:     
Title:     





A-2
Form of Note
52532342_4

--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL


Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






A-3
Form of Note
52532342_4

--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF NOTICE OF BORROWING
[Date]
Bank of America, N.A.
One Independence Center
101 North Tryon Street   
Mail Code: NC1-001-04-39
Charlotte, North Carolina 28255-0001 
Attention:     Rose M. Bollard


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 17, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the Borrower hereby requests a Borrowing under the
Credit Agreement, and in connection therewith sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is _______________, 20__.

(ii)
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurocurrency Rate Advances].

(iii)
The aggregate amount of the Proposed Borrowing is [$_______________]
[£_______________].

[(iv)
The initial Interest Period for each Eurocurrency Rate Advance made as part of
the Proposed Borrowing is _______________ month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 (other than
clauses (g) and (i)(i) of Section 4.01) of the Credit Agreement are correct in
all material respects, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date except to the extent such



B-1-1
Form of Notice of Borrowing
52532342_4

--------------------------------------------------------------------------------




representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been correct in all material
respects on and as of such earlier date (other than in the case of the
representations and warranties made in Section 4.01(d), which shall be correct
in all material respects on and as of the date of the Proposed Borrowing as
though made on and as of such date, without regard to any earlier date
referenced therein); and
(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
Very truly yours,
INVESCO FINANCE PLC


By:     
Name:     
Title:     









B-1-2
Form of Notice of Borrowing
52532342_4

--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF SWING LINE LOAN NOTICE
Date: ___________, 201__


To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 17, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________ (a Business Day).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.
Very Truly Yours,
INVESCO FINANCE PLC


By:     
Name:     
Title:     









B-2-1
Form of Swing Line Loan Notice
52532342_4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________


2.
Assignee[s]:    ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower:        INVESCO FINANCE PLC




C-1
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------






4.
Administrative Agent:    BANK OF AMERICA, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    Second Amended and Restated Credit Agreement dated as of
December 17, 2013 among INVESCO FINANCE PLC, a company organized under the laws
of England and Wales (the “Borrower”), INVESCO LTD., the Lenders from time to
time party thereto, and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, as amended, restated, supplemented or otherwise
modified from time to time.

6.
Assigned Interest:

Assignor[s]
Assignee[s]
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage
Assigned of Commitment
CUSIP Number
 
 
$__________
$__________
________%
 
 
 
$__________
$__________
 
 
 
 
$__________
$__________
________%
 



[7.
Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:     
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By:     
Title:



C-2
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------




Consented to and Accepted:
BANK OF AMERICA, N.A. as
Swing Line Lender and L/C Issuer


By: _________________________________
Title:


[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:







C-3
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------




[Consented to:]
INVESCO FINANCE PLC


By: _________________________________
Title:







C-4
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(h) or Section 3.01(d) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
foreign lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the



C-5
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------




obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







C-6
Form of Assignment and Assumption
52532342_4

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF PARENT GUARANTY
See attached.







D-1
Form of Parent Guaranty
52532342_4

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED GUARANTY
(Parent)


This SECOND AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated December 17,
2013 made by INVESCO LTD., a company organized under the laws of Bermuda (the
“Guarantor”), in favor of the Administrative Agent, the L/C Issuer and each of
the Lenders (as each such term is defined in the Credit Agreement referred to
below).
PRELIMINARY STATEMENT.
A.    Invesco Finance PLC, a company organized under the laws of England and
Wales (the “Borrower”), Invesco Holding Company Limited, a company organized
under the laws of England and Wales, IVZ, Inc., a Delaware corporation, and
Invesco Finance, Inc., a Delaware corporation, the Guarantor, the lenders party
thereto (the “Existing Lenders”), and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as June 3, 2011 (the
“Existing Credit Agreement”);
B.    Pursuant to the Existing Credit Agreement, the Guarantor and the
Administrative Agent entered into that certain Amended and Restated Guaranty
dated as of June 3, 2011 (the “Existing Guaranty”);
C.    Pursuant to the terms of that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof, among the Borrower, the Guarantor, the
Administrative Agent and each of the lenders now or hereafter party thereto (the
“Lenders”) (as from time to time amended, revised, modified, supplemented or
amended and restated, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings provided therefor in the Credit
Agreement), the Lenders have agreed to continue the loans outstanding under the
Existing Credit Agreement, and to amend and restate the credit facilities
thereunder; and
D.    The Guarantor may receive a portion of the proceeds of the Advances under
the Credit Agreement and will derive substantial direct and indirect benefit
from the transactions contemplated by the Credit Agreement. It is a condition
precedent to the effectiveness of the Credit Agreement and the making of
Advances by the Lenders thereunder that the Existing Guaranty be amended and
restated by the execution and delivery of this Guaranty by the Guarantor.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement from time to time, the
Guarantor hereby agrees as follows:
Section 1. Guaranty; Limitation of Liability. (a) The Guarantor hereby
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all obligations of
each other Loan Party now or hereafter existing under the Loan Documents,
whether for principal, interest, fees, expenses or otherwise (such obligations,
including, without limitation, the obligations of the Borrower under Section
2.15 of the Credit Agreement, being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including reasonable

52196923_3



--------------------------------------------------------------------------------




counsel fees and expenses) incurred by the Administrative Agent, the L/C Issuer
or any Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, the Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
a Loan Party to the Administrative Agent, the L/C Issuer or any Lender under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such Loan Party.
(b)    The Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of any
Loan Document, the absence of any action to enforce the same, any waiver or
consent by the Administrative Agent, the L/C Issuer or any Lender with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Borrower, any action to enforce the same, or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of the Guarantor
(other than a defense of payment in full or complete performance). The Guarantor
hereby waives the benefit of diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Borrower,
any right to require a proceeding first against the Borrower, protest, notice
and all demands whatsoever. This Guaranty is a guarantee of payment and not of
collection.
(c)    Subject to reinstatement pursuant to Section 10, the Guarantor hereby
covenants that this Guaranty shall not be discharged except by complete
performance of the obligations contained in the Credit Agreement, the Notes and
this Guaranty.
(d)    The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent, the L/C Issuer and each Lender, hereby confirms that it is the intention
of all such Persons that this Guaranty and the obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
bankruptcy law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of the Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the L/C Issuer,
the Lenders and the Guarantor hereby irrevocably agree that the obligations of
such Guarantor under this Guaranty at any time shall be limited to the maximum
amount as will result in the obligations of such Guarantor under this Guaranty
not constituting a fraudulent transfer or conveyance.
Section 2. Waiver of Subrogation. Until the Credit Agreement is terminated and
all of the Guaranteed Obligations have been paid in full, the Guarantor hereby
irrevocably waives and agrees not to exercise any claim or other rights which it
may now or hereafter acquire against the Borrower that arise from the existence,
payment, performance or enforcement of the Borrower’s obligations under the
Credit Agreement and the Guarantor’s obligations under this Guaranty, in any
such instance including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, and any right to
participate in any claim or remedy of the Administrative Agent, the L/C Issuer
or the Lenders against the Borrower, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim or other rights. If any amount
shall be paid to the Guarantor in violation of the preceding sentence and any of
the Guaranteed

2


52196923_3



--------------------------------------------------------------------------------




Obligations shall not have been paid in full, such amount shall have been deemed
to have been paid to the Guarantor for the benefit of, and held in trust for the
benefit of, the Administrative Agent, the L/C Issuer or the Lenders and shall
forwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations in favor of the Administrative Agent, the L/C Issuer and
the Lenders, whether matured or unmatured, in accordance with the terms of the
Loan Documents. The Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waiver set forth in this Section 2 is knowingly made in
contemplation of such benefits.
Section 3. No Set-Off. Each payment to be made by the Guarantor hereunder in
respect of its obligations shall be payable in the currency or currencies in
which such obligations are denominated, and shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.


Section 4. Obligations Absolute; Obligations Not Affected. The obligations of
the Guarantor hereunder shall be continuing and shall remain in full force and
effect until all of the Guaranteed Obligations have been paid and satisfied in
full. The obligations of the Guarantor hereunder shall not be affected, impaired
or diminished in any way by any act, omission, matter or thing whatsoever,
occurring before, upon or after any demand for payment hereunder (and whether or
not known or consented to by the Guarantor, the Administrative Agent, the L/C
Issuer or any of the Lenders) which, but for this provision, might constitute a
whole or partial defense to a claim against the Guarantor hereunder or might
operate to release or otherwise exonerate the Guarantor from any of its
obligations hereunder or otherwise affect such obligations, whether occasioned
by default of any of the Lenders or otherwise, including, without limitation:


(a)    any limitation of status or power, disability, incapacity or other
circumstance relating to the Borrower or any other Person, including any
insolvency, bankruptcy, liquidation, reorganization, readjustment, composition,
dissolution, winding-up or other proceeding involving or affecting the Borrower
or any other Person;


(b)    any irregularity, defect, unenforceability or invalidity in respect of
any indebtedness or other obligation of the Borrower or any other Person under
the Loan Documents;


(c)    any failure of the Borrower, whether or not without fault on its part, to
perform or comply with any of the provisions of any Loan Document to which it is
a party, or to give notice thereof to the Guarantor;


(d)    the taking or enforcing or exercising or the refusal or neglect to take
or enforce or exercise any right or remedy from or against the Borrower or any
other Person or their respective assets or the release or discharge of any such
right or remedy;


(e)    the granting of time, renewals, extensions, compromises, concessions,
waivers, releases, discharges and other indulgences to the Borrower or any other
Person;



3


52196923_3



--------------------------------------------------------------------------------




(f)    any change in the time, manner or place of payment of, or in any other
term of, any of the Guaranteed Obligations, or any other amendment, variation,
supplement, replacement or waiver of, or any consent to departure from, any of
the Loan Documents, including, without limitation, any increase or decrease in
the principal amount of or interest on Advances with respect to any of the Loan
Documents;


(g)    any change in the ownership, control, name, objects, businesses, assets,
capital structure or constitution of the Borrower, the Guarantor or any other
Person;


(h)    the occurrence of any change in the laws, rules, regulations or
ordinances of any jurisdiction by any present or future action of any
governmental authority or court amending, varying, reducing or otherwise
affecting, or purporting to amend, vary, reduce or otherwise affect, any of the
Guaranteed Obligations or the obligations of the Guarantor under this Guaranty;
and


(i)    any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of the Borrower under the Loan Documents to which
it is a party or of the Guarantor in respect of this Guaranty (other than a
defense of payment in full or complete performance).


Section 5. Waiver. Without in any way limiting the provisions of Section 1
hereof, the Guarantor hereby waives notice of acceptance hereof, notice of any
liability of the Guarantor hereunder, notice or proof of reliance by the
Administrative Agent, the L/C Issuer or the Lenders upon the obligations of the
Guarantor hereunder, and diligence, presentment, demand for payment on the
Borrower, protest, notice of dishonor or non-payment of any of the Guaranteed
Obligations, or other notice or formalities to the Borrower or the Guarantor of
any kind whatsoever.


Section 6. No Obligation To Take Action Against the Borrower. None of the
Administrative Agent, the L/C Issuer or any of the Lenders shall have any
obligation to enforce or exhaust any rights or remedies or to take any other
steps under any security for the Guaranteed Obligations or against the Borrower
or any other Person or any property of the Borrower or any other Person before
the Administrative Agent, the L/C Issuer or the Lenders are entitled to demand
payment and performance by the Guarantor of its liabilities and obligations
under this Guaranty.


Section 7. Dealing with the Borrower and Others. The Administrative Agent, the
L/C Issuer or the Lenders, without releasing, discharging, limiting or otherwise
affecting in whole or in part the obligations and liabilities of the Guarantor
hereunder and without the consent of or notice to the Guarantor, may:


(a)    grant time, renewals, extensions, compromises, concessions, waivers,
releases, discharges and other indulgences to the Borrower or any other Person;


(b)    take or abstain from taking security or collateral from the Borrower or
from perfecting security or collateral of the Borrower;


(c)    release, discharge, compromise, realize, enforce or otherwise deal with
or do any act or thing in respect of (with or without consideration) any and all
collateral, mortgages or other

4


52196923_3



--------------------------------------------------------------------------------




security given by the Borrower or any third party with respect to the
obligations or matters contemplated by the Loan Documents;


(d)    accept compromises or arrangements from the Borrower;


(e)    apply all monies at any time received from the Borrower or from any
security upon such part of the obligations as the Lenders may see fit or change
any such application in whole or in part from time to time as the Lenders may
see fit; and


(f)    otherwise deal with, or waive or modify their right to deal with the
Borrower and all other Persons and any security as the Lenders, the
Administrative Agent or the L/C Issuer may see fit.


Section 8. Governing Law, Waiver of Jury Trial.
(a)    This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.
(b)    The Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Guarantor
hereby agrees that service of process in any such action or proceeding brought
in any such New York State court or in such federal court may be made upon the
Guarantor c/o Invesco Group Services, Inc. at its offices at 1555 Peachtree
Street N.E., Atlanta, Georgia 30309, Attention: General Counsel (the “Process
Agent”), and hereby further agrees that the failure of the Process Agent to give
any notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty in the courts of any
jurisdiction.
(c)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any New York State or federal
court. The Guarantor hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(d)    To the extent that the Guarantor has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment

5


52196923_3



--------------------------------------------------------------------------------




prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, the Guarantor hereby irrevocably waives such
immunity in respect of its obligations under this Guaranty and the other Loan
Documents.
(e)    The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty in the courts of any
jurisdiction.
(f)    The Guarantor hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the
transactions contemplated thereby or the actions of the Administrative Agent,
the L/C Issuer or any Lender in the negotiation, administration, performance or
enforcement thereof.
Section 9. Judgment.
(a)    Rate of Exchange. If, for the purpose of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in another currency into Dollars,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, the Administrative Agent could purchase such other currency
with Dollars in New York City, New York, at the close of business on the
Business Day immediately preceding the day on which final judgment is given,
together with any premiums and costs of exchange payable in connection with such
purchase.
(b)    Indemnity. The obligation of the Guarantor in respect of any sum due from
it to the Administrative Agent, the L/C Issuer or any Lender hereunder shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day next succeeding receipt by the
Administrative Agent, the L/C Issuer or such Lender of any sum adjudged to be so
due in such other currency, the Administrative Agent, the L/C Issuer or such
Lender, as the case may be, may, in accordance with normal banking procedures,
purchase Dollars with such other currency. If the Dollars so purchased are less
than the sum originally due to the Administrative Agent, the L/C Issuer or such
Lender in Dollars, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, the
L/C Issuer or such Lender against such loss, and if the Dollars so purchased
exceed the sum originally due to any of the Administrative Agent, the L/C Issuer
or any Lender in Dollars, the Administrative Agent, the L/C Issuer or such
Lender agrees to remit to the Guarantor such excess.
Section 10. Reinstatement. The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by the Administrative Agent, the L/C Issuer or any Lender in
respect of any Guaranteed Obligations is rescinded or must be restored for any
reason, or is repaid by the Administrative Agent, the L/C Issuer or any Lender
in whole or in part in good faith settlement of any pending or threatened
avoidance claim.


[Signature Page Follows]

6


52196923_3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
INVESCO LTD.


By:        
Name:    Loren M. Starr    
Title:    Senior Managing Director and Chief
Financial Officer















1


52196923_3



--------------------------------------------------------------------------------




EXHIBIT E


FORM OF OPINION OF U.S. COUNSEL
FOR THE BORROWER AND THE PARENT
See attached.









E-1
Form of Opinion of U.S. Counsel for the Borrower and the Parent
52532342_4



--------------------------------------------------------------------------------




To each of the Lenders party
to the Second Amended and Restated Credit Agreement
dated as of December 17, 2013,
among Invesco Finance PLC, Invesco Ltd.,
said Lenders and Bank of America, N.A.,
as Administrative Agent


Ladies and Gentlemen:


We have acted as special counsel to Invesco Finance PLC, a company organized
under the laws of England and Wales (the “Borrower”) and Invesco Ltd., a company
incorporated in the Islands of Bermuda (the “Parent”; together with the
Borrower, each individually a “Loan Party” and collectively, the “Loan
Parties”), in connection with that certain Second Amended and Restated Credit
Agreement dated as of the date hereof (the “Credit Agreement”) among the
Borrower, the Parent, the Lenders party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent (the “Agent”) for the Lenders and as
Swingline Lender and L/C Issuer. We have also acted as special counsel to the
Parent in connection with that certain Second Amended and Restated Guaranty
(Parent) dated as of the date hereof (the “Parent Guaranty”) in favor of the
Agent, the L/C Issuer and each of the Lenders. This opinion is being delivered
pursuant to Section 3.01(c)(vi) of the Credit Agreement. Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
accorded such terms in the Credit Agreement.


In rendering this opinion, we have reviewed the following documents, instruments
and agreements (the following instruments and documents listed in items (a) –
(c) below are collectively referred to herein as the “Transaction Documents”):


(a)    the Credit Agreement;


(b)    the Notes; and


(c)    the Parent Guaranty.


In addition to the foregoing, we have reviewed (i) certificates of corporate
officers and (ii) originals or copies, certified or otherwise identified to our
satisfaction, of documents, corporate records, and other instruments, and made
such further legal and factual examinations, as we have deemed necessary for the
purposes of expressing the opinions set forth herein.


In making the examinations described above and in rendering the opinions
expressed below, we have assumed: (a) the genuineness of all signatures, (b) the
legal capacity of natural persons, (c) the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified or photostatic copies and the
authenticity of the originals of such documents, (d) the due authorization,
execution and delivery of the Transaction Documents by all parties thereto,
(e) that such Transaction Documents are legal, valid and binding obligations of
the parties thereto enforceable against all such parties




--------------------------------------------------------------------------------

December 17, 2013
Page 2





thereto (other than the Loan Parties), (f) all parties to the Transaction
Documents have the full power, authority and legal right to perform their
respective obligations under such Transaction Documents, (g) that all of the
representations and warranties made by the Loan Parties in the Transaction
Documents are true and correct as to the factual matters therein, (h) the
Lenders and the Agent have acted in good faith and without notice of any defense
against enforcement of rights created by the transactions (the “Transactions”)
contemplated by the Credit Agreement and the other Transaction Documents,
(i) each party to the Credit Agreement and the other Transaction Documents has
complied with all laws applicable to it that affect the Transactions, (j) the
Transactions comply with any test required by any applicable law of good faith
or fairness, (k) each applicable law or regulation for which we are deemed to be
responsible is published, accessible and generally available to lawyers
practicing in the State of New York, (l) there is no understanding or agreement
not embodied in the Transaction Documents among parties to the Transactions that
would modify any term of a Transaction Document or any right or obligation of a
party thereto, (m) with respect to the Transactions and the Transaction
Documents, there has been no mutual mistake of fact and there exists no fraud or
duress, (n) all of the requirements for a Lender’s making an assignment under
Sections 8.11 and 8.06 of the Existing Credit Agreement have been satisfied
pursuant to and in accordance with the terms of the Existing Credit Agreement,
and (o) any deemed assignment occurring under Section 1.01(c) of the Credit
Agreement will have the same force and effect as an assignment effected in
accordance with Section 8.06(b) of the Existing Credit Agreement.


We have relied, with your permission, upon the representations and warranties
contained in the Credit Agreement and the other Transaction Documents to the
extent the same relate to matters of fact relevant to the opinions expressed
herein and upon certificates of public officials and certain officers of each
Loan Party with respect to the factual matters contained therein.


In addition we have assumed, with your permission, the following matters (as to
which we understand you are relying solely upon the opinions of Linklaters, U.K.
counsel to the Borrower, and Appleby, Bermuda counsel to the Parent):


(a)    The Borrower is a public limited company formed and existing under the
laws of England.


(b)     The Parent is an exempted company incorporated with limited liability
and existing under the laws of Bermuda.


(c)    The Borrower has the power to execute, deliver and perform the
Transaction Documents to which it is a party, and the Parent has all requisite
corporate power to enter into, execute, deliver and perform its obligations
under the Transaction Documents to which it is a party.


(d)The execution, delivery and performance by each Loan Party of the Transaction
Documents to which it is a party have been duly authorized by all requisite
corporate action of such Loan Party.






--------------------------------------------------------------------------------

December 17, 2013
Page 3





(e)    Each Loan Party has duly executed and delivered each Transaction Document
to which it is a party.


Based upon the foregoing and subject to the assumptions, exceptions and
qualifications set forth herein and Annex I hereto, we are of the opinion that:


1.    The Credit Agreement constitutes, and after giving effect to the initial
Borrowing, each Note will constitute, a valid and legally binding obligation of
the Borrower, enforceable in accordance with its terms, except to the extent
that the enforcement thereof may be limited by the limitations set forth on
Annex I hereto.


2.    Each of the Credit Agreement and the Parent Guaranty constitutes a valid
and legally binding obligation of the Parent, enforceable in accordance with its
terms, except to the extent that enforcement thereof may be limited by the
limitations set forth in Annex I hereto.


3.    No approval, authorization or other action by, and no notice to or filing
with, any governmental authority or regulatory body (each an “Approval”) is
required under the laws of the State of New York or the United States of America
for the valid execution, delivery and performance by (a) the Loan Parties of the
Credit Agreement, (b) the Borrower of the Notes, or (c) the Parent of the Parent
Guaranty, except such Approvals, if any, as have been obtained, given or made
and reports required to be filed with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended.


4.    The execution and delivery by each Loan Party of the Transaction Documents
to which it is a party and the performance of its obligations under such
Transaction Documents will not constitute a violation of any existing
constitutional provision, statute, or regulation of the State of New York or the
United States of America.
    
Members of our firm are admitted to practice law in the State of New York, and
we express no opinion as to the laws (including either of the Borrower’s or the
Parent’s compliance or noncompliance with the laws) of any jurisdictions other
than the federal laws of the United States and the laws of the State of New
York.


This opinion is limited to the matters stated herein, and no opinion may be
implied or inferred beyond those opinions expressly stated. Opinions rendered
herein are as of the date hereof, and we make no undertaking and expressly
disclaim any duty to supplement such opinions if, after the date hereof, facts
and circumstances come to our attention or changes in the law occur which could
affect such opinions. We express no opinion or advice as to any law (a) that
might be violated by any misrepresentation, omission or fraudulent act, (b) to
which either Loan Party may be subject as a result of your legal or regulatory
status, your sale or transfer of any Loans or other Obligations or interests
therein or your involvement in the transactions contemplated by the Transaction
Documents, or (c) identified in clause (s) of Annex I.






--------------------------------------------------------------------------------

December 17, 2013
Page 4





This opinion is rendered solely for your benefit and for the benefit of any
Lender that may hereafter become a Lender under the Credit Agreement. This
opinion may not be used or relied upon by any other person or entity, and may
not be disclosed, quoted, filed with a governmental agency or otherwise referred
to without our prior written consent except to your bank examiners and any other
governmental authority or self-regulatory body to which you report or to which
you are subject to review, or as required by law or regulation or pursuant to
legal process. This opinion may be disclosed to, but may not be relied upon by,
your accountants, lawyers and other advisors so long as such accountants and
other advisors agree not to disclose, quote or file this opinion without our
prior written consent.




Very truly yours,


Alston & Bird LLP




By:                     
Partner




--------------------------------------------------------------------------------




ANNEX I


Enforceability Limitations




(a)
The effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights and remedies of creditors. This limitation
includes the effect of the United States Bankruptcy Code (the “Bankruptcy Code”)
in its entirety, including, without limitation, matters of contract rejection,
fraudulent conveyance and obligation, turn-over, preference, equitable
subordination, automatic stay, discharge, conversion of a non-recourse
obligation into a recourse obligation, and substantive consolidation. It also
includes state laws regarding fraudulent transfers, obligations, and
conveyances, and state receivership laws.



(b)
The effect of general principles of equity, whether applied by a court of law or
equity. This limitation includes the following concepts: (i) principles
governing the availability of specific performance, injunctive relief or other
traditional equitable remedies; (ii) principles affording traditional equitable
defenses (e.g., waiver, laches and estoppel); (iii) good faith and fair dealing;
(iv) reasonableness; (v) materiality of the breach; (vi) impracticability or
impossibility of performance; (vii) the effect of obstruction or failure to
perform or otherwise act in accordance with an agreement by any person; (viii)
unconscionability and (ix) the possible unenforceability under certain
circumstance of provisions providing for indemnification or contribution that
are contrary to public policy.



(c)
The possible unenforceability of provisions purporting to waive certain rights
of guarantors.



(d)
The possible unenforceability of provisions requiring indemnification for, or
providing exculpation, release, or exemption from liability for, action or
inaction, to the extent such action or inaction involves negligence or willful
misconduct.



(e)
The possible unenforceability of provisions purporting to require arbitration of
disputes.



(f)
The possible unenforceability of provisions imposing increased interest rates or
late payment charges upon delinquency in payment or default or providing for
liquidated damages or for premiums on prepayment, acceleration, redemption,
cancellation, or termination, to the extent any such provisions are deemed to be
penalties or forfeitures.



(g)
The possible unenforceability of waivers or advance consents that have the
effect of (i) waiving statutes of limitation, marshaling of assets or similar
requirements, (ii) consenting to or waiving objections to the jurisdiction of
courts or the venue of actions, (iii) waiving the right to jury trial or, in
certain cases, notices.











--------------------------------------------------------------------------------

December 17, 2013
Page 2





(h)
The possible unenforceability of provisions that waivers or consents by a party
may not be given effect unless in writing or in compliance with particular
requirements or that a person's course of dealing, course of performance, or the
like or failure or delay in taking action may not constitute a waiver of related
rights or provisions or that one or more waivers may not under certain
circumstances constitute a waiver of other matters of the same kind.



(i)
The effect of course of dealing, course of performance, or the like, that would
modify the terms of an agreement or the respective rights or obligations of the
parties under an agreement.



(j)
The possible unenforceability of provisions that enumerated remedies are not
exclusive or that a party has the right to pursue multiple remedies without
regard to other remedies elected or that all remedies are cumulative.



(k)
The possible unenforceability of provisions that determinations by a party or a
party's designee are conclusive or deemed conclusive.



(l)
The possible unenforceability of provisions permitting modifications or
amendments of an agreement only in writing.



(m)
The possible unenforceability of provisions that the provisions of an agreement
are severable.



(n)
The effect of laws requiring mitigation of damages.



(o)
The possible unenforceability of provisions permitting the exercise, under
certain circumstances, of rights without notice or without providing opportunity
to cure failures to perform.



(p)
The effect of agreements or provisions in the Transaction Documents as to rights
of set off otherwise than in accordance with the applicable law.



(q)
The effect of laws that govern and afford judicial discretion regarding the
determination of damages and entitlement to attorneys’ fees and other costs.



(r)
The possible unenforceability of Section 6.01(h)(ii) of the Credit Agreement.



(s)
The following matters, including their effects and the effects of noncompliance,
are not covered by implication or otherwise in any opinion expressed herein:
(a) any statutes, administrative decisions, ordinances, rules or regulations of
any county, municipality or other political subdivision of any state,
(b) antitrust and unfair competition law, (c) securities law, (d) fiduciary
obligations, (e) pension and employee benefit law (e.g., ERISA), (f) fraudulent
transfer law, (g) environmental law, (h) land use and subdivision law,
(i) Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, (j) Exon-





--------------------------------------------------------------------------------

December 17, 2013
Page 3





Florio Amendment under the Omnibus Trade and Competitiveness Act of 1988,
(k) bulk transfer law, (l) tax law, (m) patent, copyright, trademark and other
intellectual property law, (n) racketeering law (e.g., RICO), (o) criminal
statutes of general application (e.g., mail fraud and wire fraud), (p)
occupational health and safety law (e.g., OSHA), (q) labor law, (r) law
concerning national or local emergency, possible deference to acts of sovereign
states, and criminal and civil forfeiture laws, (s) law relating to permissible
rates, computations, or disclosure of interest (e.g., usury), (t) any laws,
regulations, directives and executive orders that prohibit or limit the
enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act), (u) the Anti-Terrorism Order, as amended, all
rules and regulations promulgated thereunder and all Federal, state and local
laws, statutes, ordinances, orders, governmental rules, regulations, licensing
requirements and policies relating to the Anti-Terrorism Order (including
without limitation the Executive order of September 23, 2001 Blocking Property
and Prohibiting Transactions with Persons Who Commit and Threaten to Commit or
Support Terrorism) and the ownership and operation of, or otherwise regulation
of, companies that conduct, operate or otherwise pursue the business or
businesses now and in the future conducted, operated or otherwise pursued by
either the Borrower or the Parent including, without limitation, the
importation, transportation, manufacturing, dealing, purchase, use or storage of
explosive materials, and (v) the USA Patriot Act of 2001 and the rules,
regulations and policies promulgated thereunder and any foreign assets control
regulations of the United States Treasury Department or any enabling legislation
or orders relating thereto.








--------------------------------------------------------------------------------




EXHIBIT F


FORM OF OPINION OF U.K. COUNSEL
FOR THE BORROWER




See attached.







F-1
Form of Opinion of U.K. Counsel for the Borrower
52532342_4

--------------------------------------------------------------------------------










Linklaters LLP
One Silk Street
London EC2Y 8HQ
Telephone (+44) 20 7456 2000
Facsimile (+44) 20 7456 2222
DX Box Number 10 CDE


 
To the Administrative Agent and
the Lenders from time to time party to the Agreement
(as defined below)
c/o Bank of America, N.A. 



 
 



 
 
 
 
 
 
 
 



Dear Sirs
1
Introduction

We have acted as English legal advisers to Invesco Finance PLC (the “Borrower”)
in its capacity as the borrower in connection with a U.S.$1,250,000,000 5-year
credit agreement (with an option to increase the total commitments to a maximum
amount of $1,500,000,000) dated as of 17 December 2013 between, amongst others,
the Borrower, Invesco Ltd., a company organised under the laws of Bermuda, the
Lenders named in it and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer (the "Agreement") and the promissory notes to be
issued to each of the Lenders named in the Agreement pursuant to the Agreement
(the “Notes”).
2
English Law

This opinion is limited to English law as applied by the English courts and
published and in effect on the date of this opinion. It is given on the basis
that it and all matters relating to it will be governed by, and that it
(including all terms used in it) will be construed in accordance with, English
law.
3
Scope of Inquiry

For the purpose of this opinion, we have examined the following documents:
3.1
A PDF copy of the executed Agreement.

3.2
A template form of Note.

3.3
A copy of the Certificate of Incorporation and the Certificates of Incorporation
on Change of Name of the Borrower.

3.4
A copy of the Memorandum and Articles of Association of the Borrower.





--------------------------------------------------------------------------------

December 17, 2013
Page 2





3.5
A copy of a written resolution of the Directors of the Borrower dated 12
December 2013.

3.6
A certificate from the Borrower, dated 17 December 2013 in relation to the
documents referred to above.

3.7
The results of an on-line search in respect of the Borrower on the Companies
House Direct Service made on 17 December 2013 at 10.14 AM (the "Search").

3.8
The results of a telephone search in respect of the Borrower at the Central
Register of Winding Up Petitions made on 17 December 2013 at 10.39 AM (the
"Telephone Search").

4
Assumptions

For the purpose of this opinion, we have made the following assumptions:
4.1
All copy documents conform to the originals and all originals are genuine and
complete.

4.2
Each signature is the genuine signature of the individual concerned.

4.3
The documents referred to in paragraphs 3.3 and 3.4 are up-to-date.

4.4
The written resolutions referred to in paragraph 3.5 were validly passed and
remain in full force and effect without modification.

4.5
The Agreement and the Notes are within the capacity and powers of, and have been
validly authorised and signed by, each party other than the Borrower.

4.6
The Agreement and the Notes have been signed on behalf of the Borrower by the
person(s) authorised by the written resolution referred to in paragraph 3.5.

4.7
The Agreement and the Notes are valid, binding and enforceable on each party
under New York law by which they are expressed to be governed.

4.8
The Agreement and the Notes have the same meaning and effect under New York law
as they would have if they were interpreted under English law by an English
court and there are no provisions of New York law which would affect this
opinion.

4.9
There are no dealings between the parties that affect the Agreement or the
Notes.

4.10
None of the proceeds of the facilities provided pursuant to the Agreement will
be used directly or indirectly to finance or refinance an acquisition of shares
in contravention of Sections 678 or 679 of the Companies Act 2006 (as amended).

4.11
All applicable provisions of the Financial Services and Markets Act 2000 and any
applicable secondary legislation made under it have been complied with with
respect to the Agreement and the Notes.

4.12
The Notes are not and will not be offered or sold in the UK, except to any
person whose ordinary activities involve them in acquiring, holding, managing or
disposing of investments (as principal or agent) for the purposes of their
businesses and no public offer of the Notes will be made in the UK, except in
the circumstances set out in Section 86 of the Financial Services and Markets
Act 2000.





--------------------------------------------------------------------------------

December 17, 2013
Page 3





4.13
With respect to the Notes, this opinion speaks as if the Notes have been entered
into on the date of the Agreement in all material respects in the same form as
the template referred to in paragraph 3.2.

5
Opinion

Based on the documents referred to and assumptions in paragraphs 3 and 4 and
subject to the qualifications in paragraph 6 and to any matters not disclosed to
us, we are of the following opinion:
5.1
The Borrower has been incorporated and is existing as a company with limited
liability under the laws of England.

5.2
The Borrower has the corporate power to enter into and perform the Agreement and
the Notes.

5.3
The Borrower has taken all necessary corporate action to authorise its entry
into and performance of the Agreement and the Notes.

5.4
Under English law, there are no governmental or regulatory consents, approvals
or authorisations required by the Borrower for its entry into and performance of
the Agreement or the Notes.

5.5
Under English law, there are no registration, filing or similar formalities
required to ensure the legality, validity, binding effect and enforceability
against the Borrower of the Agreement or the Notes.

5.6
The entry into and performance of the Agreement and the Notes by the Borrower
does not violate English law or the Memorandum or Articles of Association of the
Borrower.

5.7
Save for in the circumstances set out in paragraphs 6.11 and 6.12, if
proceedings were brought before the English courts and the choice of New York
law as the governing law of the Agreement is pleaded and proved as a fact in
accordance with English procedural and evidential rules, the choice of New York
law as the governing law of the Agreement would be recognised in England.

5.8
A final and conclusive judgment against the Borrower for the payment of a
specific sum of money rendered by a United States Federal or New York State
court sitting in New York City arising out of or in connection with the
Agreement or the Notes will be recognised by and enforceable in the English
courts as creating a debt enforceable against the Borrower if:

(i)
the foreign court had jurisdiction over the Borrower in accordance with English
law (and, in our opinion, for these purposes, the English courts will recognise
a contractual submission to the jurisdiction of a United States Federal or New
York State court sitting in New York City);

(ii)
the foreign judgment was not contrary to English public policy, for multiple
damages or based on a provision of law specified under the Protection of Trading
Interests Act 1980 nor obtained by fraud or in breach of the rules of natural
justice;

(iii)
the foreign judgment was not inconsistent with an earlier judgment relating to
the same issue of a court having jurisdiction over the matter;





--------------------------------------------------------------------------------

December 17, 2013
Page 4





(iv)
the foreign judgment does not require the Borrower to perform an act which would
be illegal in the country of performance; and

(v)
the foreign proceedings were not of a revenue or penal nature.

5.9
No stamp duty or registration or similar tax is payable under English law in
connection with the parties entering into the Agreement or the Notes.

6
Qualifications

This opinion is subject to the following qualifications:
6.1
This opinion is subject to any limitations arising from bankruptcy, insolvency,
liquidation, moratorium, reorganisation and other laws of general application
relating to or affecting the rights of creditors.

6.2
The enforcement in England of the Agreement, the Notes and of foreign judgments
will be subject to English rules of civil procedure.

6.3
In England, remedies such as specific performance and injunction may not be
available.

6.4
An English court may not give effect to Section 8.04 (Expenses; Indemnity;
Damage Waiver) of the Agreement in respect of the costs of litigation brought
before an English court.

6.5
A certificate, determination, notification, opinion or the like might be held by
the English courts not to be conclusive, final or binding if it could be shown
to have an unreasonable or arbitrary basis or in the event of manifest error
despite any provision in the Agreement to the contrary.

6.6
We do not express any opinion as to any taxation matters, except for paragraphs
5.9.

6.7
Claims may become barred under the Limitation Act 1980.

6.8
So far as they relate to United Kingdom stamp duties, the undertakings and
indemnities given by the Borrower in Section 2.15 (Taxes) of the Agreement may
be void under Section 117 of the Stamp Act 1891.

6.9
Any provision of the Agreement which constitutes, or purports to constitute, a
restriction on the exercise of any statutory power may be ineffective.

6.10
Our opinion that the Borrower is existing is based on the Search and the
Telephone Search. It should be noted that the Search and the Telephone Search
are not capable of revealing conclusively whether or not a winding-up or
administration petition or order has been presented or made, a receiver
appointed, a company voluntary arrangement proposed or approved or any other
insolvency proceeding commenced.

6.11
If proceedings were brought before the English courts, effect may be given to
the overriding mandatory provisions of the law of the country where the
obligations arising out of a contract have to be or have been performed, in so
far as those provisions render the performance of the contract unlawful. In such
circumstances, the relevant obligations may not be enforceable.

6.12
Further circumstances referred to in paragraph 5.7 are as follows:





--------------------------------------------------------------------------------

December 17, 2013
Page 5





(a)
where all other elements relevant to the Agreement at the time of the choice are
located in:

(i)
a country other than the United States, it is possible that the choice of New
York law will not prejudice the application of provisions of the law of that
other country which cannot be derogated from by agreement;

(ii)
one or more EU Member States, it is possible that the choice of New York law
will not prejudice the application of provisions of EU law (where appropriate,
as implemented in England) which cannot be derogated from by agreement;

(b)
the English courts may have regard to the law of the country in which
performance takes place in relation to the manner of performance and the steps
to be taken in the event of defective performance; and

(c)
the English courts may not be restricted from applying overriding mandatory
provisions of English law and if there is a provision of New York law that is
manifestly incompatible with English public policy, it is possible that the
English courts may not apply it.

7
Reliance

This opinion is solely for your benefit and solely for the purpose of the
Agreement and the Notes. It is not to be transmitted to anyone else nor is it to
be relied upon by anyone else or for any other purpose or quoted or referred to
in any public document or filed with anyone without our written consent, except
as otherwise required by law or regulation or in connection with any legal
proceedings in relation to the Agreement or the Notes, and provided that a copy
may be provided to your professional advisers, auditors and regulators, solely
for the purpose of the Agreement and the Notes and of giving their opinion and
subject to the same restrictions.
Yours faithfully




Linklaters LLP










--------------------------------------------------------------------------------




EXHIBIT G


FORM OF OPINION OF BERMUDA COUNSEL FOR THE PARENT
See attached.









G-1
Form of Opinion of Bermuda Counsel for the Parent
52532342_4

--------------------------------------------------------------------------------















Dear Sirs
 

Invesco Ltd. (Company)
We have acted as Bermuda legal counsel to the Company in connection with the
second amended and restated credit agreement among Invesco Finance PLC, as
Borrower, the Company, as Parent, Bank of America, N.A., as administrative agent
for the Lenders (Administrative Agent), Swing Line Lender and L/C Issuer, and
each of the Initial Lenders (Second Amended and Restated Credit Agreement). We
have been asked to provide this legal opinion in connection with Section
3.01(c)(viii) of the Second Amended and Restated Credit Agreement in respect of
the following agreements:
(i)    the Second Amended and Restated Credit Agreement; and
(ii)    the Second Amended and Restated Parent Guaranty.
(The Second Amended and Restated Credit Agreement and the Second Amended and
Restated Parent Guaranty are hereinafter collectively referred to as the Subject
Agreements)
For the purposes of this opinion we have examined and relied upon the documents
(Documents) listed, and in some cases defined, in the schedule to this opinion
(Schedule) together with such other documentation as we have considered
requisite to this opinion. Unless otherwise defined herein, capitalised terms
have the meanings assigned to them in the Second Amended and Restated Credit
Agreement.
1.
Assumptions

In stating our opinion we have assumed:
1.1
the authenticity, accuracy and completeness of all Documents and other
documentation examined by us submitted to us as originals and the conformity to
authentic original documents of all Documents and other such documentation
submitted to us as certified, conformed, notarised, faxed or photostatic copies;

1.2
that each of the Documents and other such documentation which was received by
electronic means is complete, intact and in conformity with the transmission as
sent;

1.3
the genuineness of all signatures on the Documents;





--------------------------------------------------------------------------------








1.4
the authority, capacity and power of each of the persons signing the Documents
(other than the Company in respect of the Subject Agreements);

1.5
that any representation, warranty or statement of fact or law, other than as to
the laws of Bermuda, made in any of the Documents is true, accurate and
complete;

1.6
that the Subject Agreements constitute the legal, valid and binding obligations
of each of the parties thereto, other than the Company, under the laws of its
jurisdiction of incorporation or its jurisdiction of formation;

1.7
that the Subject Agreements have been validly authorised, executed and delivered
by each of the parties thereto, other than the Company, and the performance
thereof is within the capacity and powers of each such party thereto, and that
each such party to which the Company purportedly delivered the Subject
Agreements has actually received and accepted delivery of such Subject
Agreements;

1.8
that the Subject Agreements will effect, and will constitute legal, valid and
binding obligations of each of the parties thereto, enforceable in accordance
with their terms, under the laws of the State of New York by which they are
expressed to be governed;

1.9
that the Subject Agreements are in the proper legal form to be admissible in
evidence and enforced in the courts of the State of New York sitting in New York
County and the United States District Court of the Southern District of New York
(New York Courts) and in accordance with the laws of the State of New York;

1.10
that there are no provisions of the laws or regulations of any jurisdiction
other than Bermuda which would be contravened by the execution or delivery of
the Subject Agreements or which would have any implication in relation to the
opinion expressed herein and that, in so far as any obligation under, or action
to be taken under, the Subject Agreements is required to be performed or taken
in any jurisdiction outside Bermuda, the performance of such obligation or the
taking of such action will constitute a valid and binding obligation of each of
the parties thereto under the laws of that jurisdiction and will not be illegal
by virtue of the laws of that jurisdiction;

1.11
that none of the parties to the Subject Agreements maintains a place of business
(as defined in section 4(6) of the Investment Business Act 2003), in Bermuda;

1.12
that the records which were the subject of the Company Search were complete and
accurate at the time of such search and disclosed all information which is
material for the purposes of this opinion and such information has not since the
date and time of the Company Search been materially altered;

1.13
that the records which were the subject of the Litigation Search were complete
and accurate at the time of such search and disclosed all information which is
material for the purposes of this opinion and such information has not since the
date and time of the Litigation Search been materially altered;

1.14
that the Resolutions are in full force and effect, have not been rescinded,
either in whole or in part, and accurately record the resolutions passed by the
Board of Directors of the Company (Board) in a meeting which was duly convened
and at which a duly constituted quorum was present and voting throughout and
that there is no matter affecting the authority of the Directors of the Company
to effect entry by the Company into the Subject Agreements, not disclosed by the
Constitutional Documents or the Resolutions, which would have any adverse
implication in relation to the opinions expressed herein;

1.15
that the Administrative Agent and the Lenders from time to time party to the
Second Amended and Restated Credit Agreement have no express or constructive
knowledge of any circumstance whereby any Director of the Company, when the
Board





--------------------------------------------------------------------------------








adopted the Resolutions, failed to discharge his fiduciary duty owed to the
Company and to act honestly and in good faith with a view to the best interests
of the Company;
1.16
that the Company has entered into its obligations under the Subject Agreements
in good faith for the purpose of carrying on its business and that, at the time
it did so, there were reasonable grounds for believing that the transactions
contemplated by the Subject Agreements would benefit the Company; and

1.17
that each transaction to be entered into pursuant to the Subject Agreements is
entered into in good faith and for full value and will not have the effect of
preferring one creditor over another.

2.
Opinion

Based upon and subject to the foregoing and subject to the reservations set out
below and to any matters not disclosed to us, we are of the opinion that:
2.1
The Company is an exempted company incorporated with limited liability and
existing under the laws of Bermuda. The Company possesses the capacity to sue
and be sued in its own name and is in good standing under the laws of Bermuda.

2.2
The Company has all requisite corporate power and authority to enter into,
execute, deliver, and perform its obligations under the Subject Agreements and
to take all action as may be necessary to complete the transactions contemplated
thereby.

2.3
The execution, delivery and performance by the Company of the Subject Agreements
and the transactions contemplated thereby have been duly authorised by all
necessary corporate action on the part of the Company.

2.4
The Subject Agreements have been duly executed by the Company and each
constitutes legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms.

2.5
Subject as otherwise provided in this opinion, no consent, licence or
authorisation of, filing with, or other act by or in respect of, any
governmental authority or court of Bermuda is required to be obtained by the
Company in connection with the execution, delivery or performance by the Company
of the Subject Agreements or to ensure the legality, validity, admissibility
into evidence or enforceability as to the Company, of the Subject Agreements.

2.6
The execution, delivery and performance by the Company of the Subject Agreements
and the transactions contemplated thereby do not and will not violate, conflict
with or constitute a default under (i) any requirement of any law or any
regulation of Bermuda or (ii) the Constitutional Documents.

2.7
The choice of the laws of the State of New York as the proper law to govern the
Subject Agreements is a valid choice of law under Bermuda law and such choice of
law would be recognised, upheld and applied by the courts of Bermuda as the
proper law of the Subject Agreements in proceedings brought before them in
relation to the Subject Agreements, provided that (i) the point is specifically
pleaded; (ii) such choice of law is valid and binding under the laws of the
State of New York; and (iii) recognition would not be contrary to public policy
as that term is understood under Bermuda law (and, as at the date of this
opinion, we are not aware of any reason why such recognition would be contrary
to public policy as that term is understood under Bermuda law).

2.8
The submission by the Company to the jurisdiction of the New York Courts is not
contrary to Bermuda law and would be recognised by the courts of Bermuda as a
legal, valid and binding submission to the jurisdiction of the New York Courts,
if such submission is accepted by such courts and is legal, valid and binding
under the laws of the State of New York.





--------------------------------------------------------------------------------








2.9
A final and conclusive judgment of a competent foreign court against the Company
based upon the Subject Agreements (other than a court of jurisdiction to which
The Judgments (Reciprocal Enforcement) Act 1958 applies, and it does not apply
to the New York Courts) under which a sum of money is payable (not being a sum
payable in respect of taxes or other charges of a like nature, in respect of a
fine or other penalty, or in respect of multiple damages as defined in The
Protection of Trading Interests Act 1981) may be the subject of enforcement
proceedings in the Supreme Court of Bermuda under the common law doctrine of
obligation by action on the debt evidenced by the judgment of such competent
foreign court. A final opinion as to the availability of this remedy should be
sought when the facts surrounding the foreign court’s judgment are known, but,
on general principles, we would expect such proceedings to be successful
provided that:

2.9.1
the court which gave the judgment was competent to hear the action in accordance
with private international law principles as applied in Bermuda; and

2.9.2
the judgment is not contrary to public policy in Bermuda, has not been obtained
by fraud or in proceedings contrary to natural justice and is not based on an
error in Bermuda law.

Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.
No stamp duty or similar or other tax or duty is payable in Bermuda on the
enforcement of a foreign judgment. Court fees will be payable in connection with
proceedings for enforcement.
2.10
Based solely upon the Company Search and the Litigation Search:

2.10.1
no litigation, administrative or other proceeding of or before any governmental
authority of Bermuda is pending against the Company; and

2.10.2
no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Company or application to reorganise
its affairs pursuant to a scheme of arrangement or application for the
appointment of a receiver has been filed with the Supreme Court.

2.11
The Company has received an assurance from the Ministry of Finance granting an
exemption, until 31 March 2035, from the imposition of tax under any applicable
Bermuda law computed on profits or income or computed on any capital asset, gain
or appreciation, or any tax in the nature of estate duty or inheritance tax,
provided that such exemption shall not prevent the application of any such tax
or duty to such persons as are ordinarily resident in Bermuda and shall not
prevent the application of any tax payable in accordance with the provisions of
the Land Tax Act 1967 or otherwise payable in relation to land in Bermuda leased
to the Company. There are, subject as otherwise provided in this opinion, no
Bermuda taxes, stamp or documentary taxes, duties or similar charges now due, or
which could in the future become due, in connection with the execution,
delivery, performance or enforcement of the Subject Agreements or the
transactions contemplated thereby, or in connection with the admissibility in
evidence thereof and the Company is not required by any Bermuda law or
regulation to make any deductions or withholdings in Bermuda from any payment it
may make thereunder.

3.
Reservations

We have the following reservations:




--------------------------------------------------------------------------------








3.1
The term “enforceable” as used in this opinion means that there is a way of
ensuring that each party performs an agreement or that there are remedies
available for breach.

3.2
We express no opinion as to the availability of equitable remedies such as
specific performance or injunctive relief, or as to any matters which are within
the discretion of the courts of Bermuda in respect of any obligations of the
Company as set out in the Subject Agreements. In particular, we express no
opinion as to the enforceability of any present or future waiver of any
provision of law (whether substantive or procedural) or of any right or remedy
which might otherwise be available presently or in the future under the Subject
Agreements.

3.3
Enforcement of the obligations of the Company under the Subject Agreements may
be limited or affected by applicable laws from time to time in effect relating
to bankruptcy, insolvency or liquidation or any other laws or other legal
procedures affecting generally the enforcement of creditors’ rights.

3.4
Enforcement of the obligations of the Company may be the subject of a statutory
limitation of the time within which such proceedings may be brought.

3.5
We express no opinion as to any law other than Bermuda law and none of the
opinions expressed herein relates to compliance with or matters governed by the
laws of any jurisdiction except Bermuda. This opinion is limited to Bermuda law
as applied by the Courts of Bermuda at the date hereof.

3.6
Where an obligation is to be performed in a jurisdiction other than Bermuda, the
courts of Bermuda may refuse to enforce it to the extent that such performance
would be illegal under the laws of, or contrary to public policy of, such other
jurisdiction.

3.7
We express no opinion as to the validity, binding effect or enforceability of
any provision incorporated into any of the Subject Agreements by reference to a
law other than that of Bermuda, or as to the availability in Bermuda of remedies
which are available in other jurisdictions.

3.8
Where a person is vested with a discretion or may determine a matter in his or
its opinion, such discretion may have to be exercised reasonably or such an
opinion may have to be based on reasonable grounds.

3.9
Any provision in the Subject Agreements that certain calculations or
certificates will be conclusive and binding will not be effective if such
calculations or certificates are fraudulent or erroneous on their face and will
not necessarily prevent juridical enquiries into the merits of any claim by an
aggrieved party.

3.10
We express no opinion as to the validity or binding effect of any provision in
the Subject Agreements for the payment of interest at a higher rate on overdue
amounts than on amounts which are current, or that liquidated damages are or may
be payable. Such a provision may not be enforceable if it could be established
that the amount expressed as being payable was in the nature of a penalty; that
is to say a requirement for a stipulated sum to be paid irrespective of, or
necessarily greater than, the loss likely to be sustained. If it cannot be
demonstrated to the Bermuda court that the higher payment was a reasonable
pre-estimate of the loss suffered, the court will determine and award what it
considers to be reasonable damages. Section 9 of The Interest and Credit Charges
(Regulations) Act 1975 provides that the Bermuda courts have discretion as to
the amount of interest, if any, payable on the amount of a judgment after date
of judgment. If the Court does not exercise that discretion, then interest will
accrue at the statutory rate which is currently 7% per annum.

3.11
We express no opinion as to the validity or binding effect of any provision of
the Subject Agreements which provides for the severance of illegal, invalid or
unenforceable provisions.





--------------------------------------------------------------------------------








3.12
A Bermuda court may refuse to give effect to any provisions of the Subject
Agreements in respect of costs of unsuccessful litigation brought before the
Bermuda court or where that court has itself made an order for costs.

3.13
Searches of the Register of Companies at the office of the Registrar of
Companies and of the Supreme Court Causes Book at the Registry of the Supreme
Court are not conclusive and it should be noted that the Register of Companies
and the Supreme Court Causes Book do not reveal:

3.13.1
details of matters which have been lodged for filing or registration which as a
matter of best practice of the Registrar of Companies or the Registry of the
Supreme Court would have or should have been disclosed on the public file, the
Causes Book or the Judgment Book, as the case may be, but for whatever reason
have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;

3.13.2
details of matters which should have been lodged for filing or registration at
the Registrar of Companies or the Registry of the Supreme Court but have not
been lodged for filing or registration at the date the search is concluded;

3.13.3
whether an application to the Supreme Court for a winding-up petition or for the
appointment of a receiver or manager has been prepared but not yet been
presented or has been presented but does not appear in the Causes Book at the
date and time the search is concluded;

3.13.4
whether any arbitration or administrative proceedings are pending or whether any
proceedings are threatened, or whether any arbitrator has been appointed; or

3.13.5
whether a receiver or manager has been appointed privately pursuant to the
provisions of a debenture or other security, unless notice of the fact has been
entered in the Register of Charges in accordance with the provisions of the
Companies Act 1981.

Furthermore, in the absence of a statutorily defined system for the registration
of charges created by companies incorporated outside Bermuda (overseas
companies) over their assets located in Bermuda, it is not possible to determine
definitively from searches of the Register of Charges maintained by the
Registrar of Companies in respect of such overseas companies what charges have
been registered over any of their assets located in Bermuda or whether any one
charge has priority over any other charge over such assets.
3.14
In order to issue this opinion we have carried out the Company Search and have
not enquired as to whether there has been any change since the date of such
search.

3.15
In order to issue this opinion we have carried out the Litigation Search and
have not enquired as to whether there has been any change since the date of such
search.

3.16
In paragraph 2.1 above, the term “good standing” means that the Company has
received a Certificate of Compliance from the Registrar of Companies.

4.
Disclosure

This opinion is addressed to you solely for your benefit and is neither to be
transmitted to any other person (other than your legal advisors, accountants and
auditors), nor relied upon by any other person or for any other purpose nor
quoted or referred to in any




--------------------------------------------------------------------------------








public document nor filed with any governmental agency or person, without our
prior written consent, except as may be required by law or regulatory authority.
Further, this opinion speaks as of its date and is strictly limited to the
matters stated herein and we assume no obligation to review or update this
opinion if applicable law or the existing facts or circumstances should change.
This opinion is governed by and is to be construed in accordance with Bermuda
law. It is given on the basis that it will not give rise to any legal
proceedings with respect thereto in any jurisdiction other than Bermuda.
Yours faithfully


Appleby (Bermuda) Limited




--------------------------------------------------------------------------------










SCHEDULE
1.
The entries and filings shown in respect of the Company on the file of the
Company maintained in the Register of Companies at the office of the Registrar
of Companies in Hamilton, Bermuda, as revealed by a search conducted on 17
December 2013 at 8:30 am (Bermuda time) (Company Search).

2.
The entries and filings shown in respect of the Company in the Supreme Court
Causes Book maintained at the Registry of the Supreme Court in Hamilton,
Bermuda, as revealed by a search conducted on 17 December 2013 at 8:45 am
(Bermuda time) (Litigation Search).

3.
Certified copies of the Certificate of Incorporation, Memorandum of Association
and Amended and Restates Bye-Laws of the Company (collectively referred to as
Constitutional Documents).

4.
A Certificate of Compliance, dated 17 December 2013 issued by the Registrar of
Companies in respect of the Company.

5.
A certified extract of resolutions of the Board of Directors of the Company
passed at a meeting of the Board of Directors of the Company on 30 October 2013
(Resolutions).

6.
A certified copy of the “Foreign Exchange Letter”, dated 12 September 2007,
issued by the Bermuda Monetary Authority, Hamilton Bermuda in relation to the
Company.

7.
A certified copy of the “Tax Assurance”, dated 22 November 2012, issued by the
Registrar of Companies in respect to the Company.

8.
A certified copy of the Register of Directors and Officers in respect of the
Company dated 17 December 2013.

9.
A PDF copy of the executed Second Amended and Restated Credit Agreement.

10.
A PDF copy of the executed Second Amended and Restated Parent Guaranty dated 17
December 2013 between the Company in favour of the Administrative Agent and the
Lenders (Second Amended and Restated Guaranty).



EXHIBIT H


FORM OF COMPLIANCE CERTIFICATE
Statement Date: __________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 17, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD. (the “Parent”), the Lenders from time to time party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used but not defined herein shall have the meanings
specified therefor in the Credit Agreement.
The undersigned hereby certifies as of the date hereof that he/she is the chief
financial officer of the Parent, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent and the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Parent has delivered the audited financial statements required by
Section 5.01(h)(ii) of the Credit Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent has delivered the unaudited financial statements required by
Section 5.01(h)(i) of the Credit Agreement for the fiscal quarter of the Parent
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by such
financial statements.
3.    A review of the activities of the Parent and the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and the Borrower
performed and observed all its Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, each of the
Parent and the Borrower performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, _____.
INVESCO LTD.


By:     
Name:     
Title:     


For the Month/Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 5.03(a) – Debt/EBITDA Ratio.

A.
Adjusted Debt less excluded items as of Statement Date:    

1.
Adjusted Debt:    $______________

2.
Subsidiary Non-Recourse Debt:    $______________

3.
Liabilities with respect to the Office Equipment Sale and Leaseback Lease (so
long as the Parent and its Subsidiaries own 100% of the Office Equipment Sale
and Leaseback Bonds):    $______________

4.
Qualified Equity Portion of Qualified Securities to the extent such amount is
otherwise included in Adjusted Debt:        $______________

5.
Permitted Unit Investment Trust Debt:    $______________

6.
Adjusted Debt less excluded items for purposes of computing the Debt/EBITDA
Ratio (Lines I.A.1 – 2 – 3 – 4 – 5):    $______________

B.
EBITDA less excluded items for four consecutive fiscal quarters ending on above
date (“Subject Period”):    

1.
Net income of the Parent and its Subsidiaries, on a consolidated basis,
excluding consolidated investment products, for Subject
Period:    $______________

2.
Interest expense for Subject Period:    $______________    

3.
Income tax expense for Subject Period:    $______________    

4.
Depreciation expense for Subject Period:    $______________    

5.
Amortization expense for Subject Period:    $______________    

6.
Extraordinary losses for Subject Period:    $______________

7.
Exceptional losses for Subject Period:    $______________

8.
Non-cash charges exclusive of any non-cash charge to the extent it represents a
reserve for cash expenditures in any future period for Subject Period:    $    

9.
Extraordinary gains for Subject Period:    $______________

10.
Exceptional gains for Subject Period:    $______________

11.
Non-cash gains exclusive of gains for which the Parent expects cash proceeds in
a future period for Subject Period:    $______________

12.
EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 – 10 – 11):     $    

13.
Portion of EBITDA attributable to the net income, expenses, losses, charges and
gains of each Special Purpose Subsidiary:    $    

14.
EBITDA less excluded items for purposes of computing the Financial Covenants for
Subject Period (Lines I.B.12 – 13):    $    

C.
Debt/EBITDA Ratio as of the Statement Date (Line I.A.6 ÷ Line I.B.14):        
to 1.00

Maximum Permitted:    3.25 to 1.00
II.
Section 5.03(b) – Coverage Ratio.



A.
EBITDA less excluded items for purposes of computing the Financial Covenants for
Subject Period (Line I.B.14):    $    

B.
Interest payable on, and amortization of debt discount in respect of, Adjusted
Debt (excluding from Adjusted Debt for purposes of computing this amount: (i)
Subsidiary Non-Recourse Debt and (ii) so long as the Parent and its Subsidiaries
own 100% of the Office Equipment Sale and Leaseback Bonds, liabilities with
respect to the Office Equipment Sale and Leaseback Lease, in each case to the
extent otherwise included in Adjusted Debt):    $    

C.
Coverage Ratio as of the Statement Date as of the Statement Date (Line II.A ÷
Line II.B):         to 1.00

Minimum Required:    4.00 to 1.00






--------------------------------------------------------------------------------




EXHIBIT I


FORM OF U.K. TAX COMPLIANCE CERTIFICATE
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 17, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among INVESCO FINANCE PLC,
a company organized under the laws of England and Wales (the “Borrower”),
INVESCO LTD., the Lenders from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized
terms used but not defined herein shall have the meanings specified therefor in
the Credit Agreement.
The undersigned hereby certifies under penalty of perjury that:
(1)    The undersigned is a “bank” within the meaning of Section 879 of the
Income Tax Act 2007 of the United Kingdom; and
(2)    The undersigned is within the charge to corporation tax in the United
Kingdom with respect to payments under the Credit Agreement.
[NAME OF LENDER]
By:    
Name:    
Title:    
Address:


[__________________________________]
[__________________________________]
[__________________________________]




Dated: _______________, 20__







I-1
Form of U.K. Tax Compliance Certificate
52532342_4